                   EXHIBIT 78




                   EXHIBIT 78

Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 1
                                      of 100
           Case 3:17-cv-00939-WHA Document 570 Filed 06/08/17 Page 1 of 4



       quinn emanuel trial lawyers | san francisco
       50 California Street, 22nd Floor, San Francisco, California 94111-4788 | TEL (415) 875-6600 FAX (415) 875-6700


June 8, 2017

Magistrate Judge Jacqueline Scott Corley
USDC, Northern District of California
San Francisco Courthouse Courtroom F - 15th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

Re:     Waymo LLC v. Uber Technologies, Inc., et al., N.D. Cal. Case No. 3:17-cv-00939-WHA

Dear Magistrate Judge Corley:

Waymo requests that the Court issue an order compelling third-party Stroz Friedberg, LLC (“Stroz”) to
produce documents in response to the subpoena (the “Subpoena”) (Ex. 1) Waymo served on May 10,
2016 (Ex. 2 (Proof of Service).)

Stroz is the “forensic expert” who was hired “to investigate certain Ottomotto employees who were
formerly employed by Waymo, including Levandowski and Lior Ron.” (Dkt. 566 at 1.) At least one
result of the investigation was a “due diligence” report regarding “Bad Acts,” including trade secret
misappropriation, of the former Waymo employees. It appears from this and other evidence that Stroz is
or was in possession of some or all of the Waymo documents downloaded by Mr. Levandowski. Yet
Stroz, Defendants, and Mr. Levandowski are effectively obstructing Waymo’s ability to retrieve any of
its own documents that are still at Stroz and/or learn what happened to them.

Defendants failed to produce the stolen Waymo files provided by its employee Levandowski to its retained
agent Stroz in accordance with the Court’s March 16th Expedited Discovery Order. (Dkt. 61 ¶ 4.) Yet,
in attempting to establish that the results of the Stroz investigation were its work product, Defendants
repeatedly touted Stroz’s status as their “agent.”1 (See Dkts. 321, 369, 444, & 524.) Then, when the Court
granted the Preliminary Injunction, ordering that Defendants must instruct their “agents” to return any
Waymo downloaded documents (Dkt. 433 at 23 ¶ 2(b)), Defendants reversed course again suddenly
contending that they lacked the authority to direct Stroz in this regard. In fact, Defendants did not even
ask Stroz to return those materials in response to that Order, claiming that Waymo’s proprietary files are
somehow Mr. Levandowski’s personal property (Dkt. 546-1 (5/31 email from W. Ray).) Meanwhile, Mr.
Levandowski has not only asserted his Fifth Amendment rights broadly to avoid doing anything to return
the downloaded materials to Waymo, but he has repeatedly sought to prevent others from returning those
materials—even claiming that the identity of Stroz be shielded from discovery—despite the fact that the
Fifth Amendment is a personal privilege that is much more limited than Mr. Levandowski has thus far
understood. (Dkts. 151, 371, & 466.)

This constellation of (at times inconsistent) positions by Defendants and by Mr. Levandowski has—even
in the face of numerous Court orders— thwarted Waymo’s attempt to retrieve its files and/or to understand

1   Stroz was not only Uber’s agent in connection with the acquisition but is also Uber’s agent in this
litigation. (Dkt. 183 ¶ 3 (Faulkner Decl. ISO Defs’ Opp. to Mot. for Prelim. Inj.); Dkt. 303 ¶ 3
(Faulkner Decl. ISO Defs’ Sur-Reply ISO Opp. to Mot. for Prelim. Inj.).)

       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
       LONDON | TOKYO | MANNHEIM | MOSCOW | HAMB URG | PARIS | MUNICH | SYDNEY | HONG KONG | B RUSSELS | ZURICH
    Case: 20-03050          Doc# 129-5           Filed: 02/24/21           Entered: 02/24/21 04:14:33                   Page 2
                                                         of 100
           Case 3:17-cv-00939-WHA Document 570 Filed 06/08/17 Page 2 of 4

what has happened to them. In this context, Waymo served the Subpoena on Stroz on May 10, with a
May 25 return date. (Ex. 2.) As discussed further below, the Subpoena requests factual informatio n
transmitted to Stroz by Defendants and third parties in addition to information relating to the due diligence
investigation. On May 22, Waymo designated Request Nos. 3 and 30 in the Subpoena as “expedited
requests” under the Court’s Preliminary Injunction Order. After conferences with the Special Master,
Stroz agreed to provide Objections and Responses to all of the requests in the Subpoena on June 7 (Ex.
3), and all relevant parties agreed to an omnibus briefing schedule regarding enforcement of the
Subpoena.2

The Subpoena

The Subpoena seeks production of documents in response to 31 requests which, for ease of reference, are
grouped into categories by general subject-matter below:

        Group 1: Agreements between Stroz and Defendants and/or third parties relating to
        the downloaded files, the due diligence investigation, or Ottomotto (RFP Nos. 1-5);

        Group 2: Factual information transmitted between Defendants and Stroz relating to
        the due diligence investigation (RFP Nos. 9-12 15, 18-19, 29-31);

        Group 3: Information pertaining to the protocol for investigation carried out by Stroz
        at the direction of Defendants (RFP Nos. 14);

        Group 4: Analyses and reports prepared by Stroz for Defendants relating to the
        downloaded files, the due diligence investigation, Ottomotto, or Waymo (RFP Nos. 6,
        7, 13);

        Group 5: Factual information, including the downloaded files, communicated between
        Stroz and third-parties such as Mr. Levandowski and his attorneys (RFP Nos. 9-12, 16-
        17, 20-28)

        Group 6: Analyses and reports prepared by Stroz for Mr. Levandowski (RFP No. 8).

Stroz served objections to the Subpoena on June 7. (Ex. 3.) Most of the objections are generalized,
boilerplate objections, which are improper. E.E.O.C. v. Safeway Store, Inc., Case No. C-00-3155 THE
(EMC), 2002 WL 31947153, at *2 (N.D. Cal. Sept. 16, 2002) (“Where, as here, the responding party
provides a boilerplate or generalized objection, said “objections are inadequate and tantamount to not
making any objection at all.”). Additionally, Stroz made clear that it was not producing any documents
in response to the Subpoena—that is, Stroz would not produce any documents over which Defendants or
Third Parties (i.e., Mr. Levandowski) were continuing to claim any privilege and would not produce any
documents unless it was expressly authorized to do so by Defendants and other Third Parties (i.e., Mr.
Levandowski). Indeed, in response to all 31 Requests, Stroz states:


2 Waymo files this Motion to Compel per the parties’ agreed briefing schedule. The deadline for
Defendants and Mr. Levandowski to oppose is June 13. Defendants’ deadline to file a motion to quash
or for protective order is June 9, and Waymo’s deadline to file an opposition to such motion is June 15.
Mr. Levandowski’s deadline to intervene and file a motion to quash or for protective order is June 9,
Waymo’s deadline to file an opposition to that motion is June 14, and Mr. Levandowski’s deadline to
reply is June 19.

                                                    2
    Case: 20-03050      Doc# 129-5       Filed: 02/24/21      Entered: 02/24/21 04:14:33          Page 3
                                                 of 100
            Case 3:17-cv-00939-WHA Document 570 Filed 06/08/17 Page 3 of 4

       Subject to, and without waiving these Specific and General Objections, and only to the
       extent it obtains the express written permission of Defendants or Third Persons to
       do so, Stroz Friedberg will produce nonprivileged documents responsive to this
       Request that are not the subject of an assertion by Defendants or Third Persons as
       being protected by the attorney-client privilege, work product doctrine, or any other
       applicable privilege or protection.

(See generally Ex. 3 (emphases added).)

Waymo requests that Stroz be compelled to produce documents responsive documents to all 31 requests.

Argument

Defendants and Mr. Levandowski are now using Stroz to continue the privilege shell game, to prevent the
return of the stolen files, and to prevent Waymo from learning what happened to the stolen files and any
excerpts, copies, or summaries thereof. Especially in light of the Order compelling production of the due
diligence materials, Stroz must be ordered to account for any stolen materials that were ever in its
possession and to produce any and all documents related to those materials, the due diligence
investigation, and the other topics described in the Subpoena.

       1.      There is No Dispute the Requests Seek Relevant Information.

The Court has identified “what Uber knew and when they knew it” about the downloaded files as an
“important issue” and “one of the key issues in the case[.]” (6/7 Hr’g Tr. at 40:8-11; 49:20-22) (emphasis
added).) The requests seek information on this precise issue, and neither Stroz nor Defendants have
argued otherwise.

       2.      The Requests Are Not Unduly Burdensome or Disproportional to the Needs of the
               Case.

The requests seek discrete and easily located documents—agreements (Group 1), due diligence reports
and analyses (Group 4 and Group 6), materials (such as the downloaded materials) sent by Mr.
Levandowski and others to Stroz in connection with the due diligence investigation (Group 2 and Group
5), and communications Stroz has had with Defendants and third parties regarding the due diligence
investigation (Group 2 and Group 5). Stroz has not made any particularized showing of burden because
there isn’t any. Moreover, any minimal burden is vastly outweighed by Waymo’s need for discovery on
this “important” and “key” issue: what Uber knew about the downloaded files, and when they knew it.
(6/7 Hr’g Tr. at at 40:8-11; 49:20-22.)

       3.      The Requests Do Not Seek Privileged Information.

The parties have vigorously litigated whether documents related to the due diligence investigatio n,
including underlying factual material, is protected by any claim of privilege. (See Dkts. 321, 369, 444, &
524.) The Magistrate Judge has now found that no privileges apply. (Dkt. 566.) Specifically, the Court
has found that no underlying privilege attaches to documents shared between Stroz and third parties such
as Mr. Levandowski (i.e. Group 5 and Group 6 Requests), because Stroz was neither retained nor working
at the direction of Mr. Levandowski at the relevant time. (Dkt. 566 at 7-10.) Additionally, the Court has
found the sharing of Stroz documents amongst any combination of Uber, Otto, and Mr. Levandowski (i.e.
Group 1, Group 2, Group 3, and Group 4 Requests) constitutes waiver of any otherwise applicable claim
of privilege because these parties were not communicating pursuant to a common legal interest. (Dkt.

                                                   3
  Case: 20-03050       Doc# 129-5       Filed: 02/24/21     Entered: 02/24/21 04:14:33          Page 4
                                                of 100
             Case 3:17-cv-00939-WHA Document 570 Filed 06/08/17 Page 4 of 4

566 at 13-22.) Finally, the Court has found that even to the extent certain factual material may qualify for
the work product privilege, that privilege has been waived and such information is nonetheless producible
in light of Waymo’s “substantial need” (i.e., Group 1, Group 2, and Group 3 Requests). (Dkt. 566 at 22-
23.)

Thus, as the Court has already ruled, the requests do not seek privileged material, and Stroz may not
withhold information on this ground. The Court should reject the privilege objections in Stroz’s June 7
Responses and Objections.

        4.      Stroz May Not Withhold Information Subject To Their Clients or Third Parties’
                Approval.

The Court should also clarify that Stroz is not entitled to predicate its production of documents on the
approval of Defendants or other third parties. The law is clear that a confidentiality obligation owed to
some other party is not grounds for ignoring a lawfully served subpoena. Gotham Holdings, LP v. Health
Grades, Inc., 580 F.3d 664, 665 (7th Cir. 2009) (“Contracts bind only the parties. No one can ‘agree’
with someone else that a stranger’s resort to discovery under the Federal Rules of Civil Procedure will be
cut off.”). Thus, Stroz is not entitled to withhold documents at the direction to Defendants or third parties.

For all of these reasons, the Court should compel Stroz to comply in full with the Subpoena
and produce documents responsive to each of Waymo’s 31 Requests.

Respectfully,

/s/ Charles K. Verhoeven

Charles K. Verhoeven

cc:     All counsel of record; Special Master John Cooper




                                                    4
  Case: 20-03050        Doc# 129-5       Filed: 02/24/21      Entered: 02/24/21 04:14:33           Page 5
                                                 of 100
    Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 1 of 60




                       EXHIBIT 1




Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 6
                                      of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 2 of 60



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Charles K. Verhoeven (Bar No. 170151)
  charlesverhoeven@quinnemanuel.com
     David A. Perlson (Bar No. 209502)
  davidperlson@quinnemanuel.com
     Melissa Baily (Bar No. 237649)
  melissabaily@quinnemanuel.com
     John Neukom (Bar No. 275887)
  johnneukom@quinnemanuel.com
     Jordan Jaffe (Bar No. 254886)
  jordanjaffe@quinnemanuel.com
    50 California Street, 22nd Floor
  San Francisco, California 94111-4788
    Telephone:     (415) 875-6600
  Facsimile:     (415)  875-6700

  Attorneys for WAYMO LLC

                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                               SAN FRANCISCO DIVISION

 WAYMO LLC,                                    CASE NO. 3:17-cv-00939-WHA

              Plaintiff,                       PLAINTIFF WAYMO’S NOTICE OF
                                                  SERVICE OF SUBPOENA
        vs.

 UBER TECHNOLOGIES, INC.;
    OTTOMOTTO LLC; OTTO TRUCKING
 LLC,

              Defendants.





















                                                                    CASE NO. 3:17-cv-00939-WHA
Case: 20-03050   Doc# 129-5     Filed: 02/24/21   Entered: 02/24/21 04:14:33    Page 7
                                                                    NOTICE OF SERVICE OF SUBPOENA
                                        of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 3 of 60



 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that, under Rule 45 of the Federal Rules of Civil Procedure,

  Plaintiff Waymo LLC (“Waymo”) will serve the attached subpoena on third party Stroz Friedberg,

  LLC.

 

  DATED: May 10, 2017                      QUINN EMANUEL URQUHART & SULLIVAN,
                                             LLP
 
                                              By /s/ David A. Perlson
 
                                                 David A. Perlson
                                               Attorneys for WAYMO LLC





































                                                                      CASE NO. 3:17-cv-00939-WHA
Case: 20-03050    Doc# 129-5     Filed: 02/24/21 -1-Entered: 02/24/21 04:14:33     Page 8
                                                                      NOTICE OF SERVICE OF SUBPOENA
                                         of 100
                        Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 4 of 60

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                    Northern             District of California

WAYMO LLC
                                                                             )
                              Plaintiff                                      )
                                  v.                                         )        Civil Action No. 3:17-cv-00939-WHA
UBER TECHNOLOGIES, INC.; OTTOMOTTO                                           )
LLC; OTTO TRUCKING LLC                                                       )
                             Defendant                                       )

             SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
               OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
    Stroz Friedberg,LLC
To: c/o CSC-Lawyers Incorporating Service
    2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833
                                                      (Name of person to whom this subpoena is directed)

    X Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A.



 Place:     Quinn Emanuel Urquhart & Sullivan LLP, 50 California Street, 22nd           Date and Time:

 Floor, San Francisco, California 94111                                                 May 25, 2017 at 9:00 a.m.

         Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:      May 10, 2017
                                       CLERK OF COURT


                                                                                                        ~
                                                                                           OR

                                             Signature of Clerk or Deputy Clerk                                       Attorney’s signature
                                                                                                                                 sig
                                                                          Charles K. Verhoeven
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Waymo LLC
                                                                         , who issues or requests this subpoena, are:
Charles K. Verhoeven, 50 California Street, 22nd Floor, San Francisco,
California 94111; qewaymo@quinnemanuel.com; Tel: (415) 875-6600
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case: 20-03050                Doc# 129-5            Filed: 02/24/21            Entered: 02/24/21 04:14:33                     Page 9
                                                                                                                                                  AO-88B
                                                                           of 100
                      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 5 of 60


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

         I received this subpoena for (name of individual and title, if any)
on (date)                             .

              I served the subpoena by delivering a copy to the named person as follows:


                                                                                         on (date)                                    ; or

              I returned the subpoena unexecuted because:
                                                                                                                                                      .
         Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
         tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
         $ 0.00                                  .

My fees are $                        0.00        for travel and $                   0.00 for services, for a total of $                        0.00 .


         I declare under penalty of perjury that this information is true.


Date:
                                                                                                Server’s signature



                                                                                              Printed name and title




                                                                                                 Server’s address

Additional information regarding attempted service, etc.:




            Case: 20-03050                Doc# 129-5           Filed: 02/24/21             Entered: 02/24/21 04:14:33                       Page 10
                                                                        of 100
                         Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 6 of 60

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                             (ii) disclosing an unretained expert’s opinion or information that does
                                                                                not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a             study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                 (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or            described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                      modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly     conditions if the serving party:
transacts business in person, if the person                                          (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party’s officer; or                                    otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or            (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is     procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                        information:
   (B) inspection of premises at the premises to be inspected.                     (A) Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                     must organize and label them to correspond to the categories in the demand.
                                                                                   (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney          If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps       information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the            which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must             (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include          person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who         information in more than one form.
fails to comply.                                                                   (D) Inaccessible Electronically Stored Information. The person
                                                                                responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                        from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                   of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to         order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of    reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,      made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                              requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible          26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or         (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises — or to        (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.     under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for       material must:
compliance or 14 days after the subpoena is served. If an objection is made,        (i) expressly make the claim; and
the following rules apply:                                                          (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party     tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an         privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                        (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the    subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from   trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                  that received the information of the claim and the basis for it. After being
                                                                                notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                          information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                    information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                            present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits            compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                        produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no   resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                    (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a           The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on       motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                            who, having been served, fails without adequate excuse to obey the
     (i) disclosing a trade secret or other confidential research,              subpoena or an order related to it.
development, or commercial information; or



                                      For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




              Case: 20-03050                 Doc# 129-5             Filed: 02/24/21          Entered: 02/24/21 04:14:33                       Page 11
                                                                             of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 7 of 60



                                       ATTACHMENT A

                                         DEFINITIONS

       1.      “YOU” or “STROZ” means Stroz Friedberg LLC and its officers, directors,

current and former employees, counsel, agents, consultants, representatives, and any other

persons acting on behalf of any of the foregoing, and YOUR affiliates, parents, divisions, joint

ventures, licensees, franchisees, assigns, predecessors and successors in interest, and any other

legal entities, whether foreign or domestic, that are owned or controlled by YOU, and all

predecessors and successors in interest to such entities, and any entity owned in whole or in part

by, affiliated with, or controlled in whole or in part by YOU.

       2.      “WAYMO” means Waymo LLC and its officers, directors, current and former

employees, counsel, agents, consultants, representatives, and any other persons acting on behalf

of any of the foregoing, and WAYMO’s affiliates, parents, divisions, joint ventures, licensees,

franchisees, assigns, predecessors and successors in interest, and any other legal entities, whether

foreign or domestic, that are owned or controlled by WAYMO, and all predecessors and

successors in interest to such entities, and any entity owned in whole or in part by, affiliated

with, or controlled in whole or in part by WAYMO.

       3.      “GOOGLE” means Google Inc. and its officers, directors, current and former

employees, counsel, agents, consultants, representatives, and any other persons acting on behalf

of any of the foregoing, and GOOGLE’s affiliates, parents, divisions, joint ventures, licensees,

franchisees, assigns, predecessors and successors in interest, and any other legal entities, whether

foreign or domestic, that are owned or controlled by GOOGLE, and all predecessors and

successors in interest to such entities, and any entity owned in whole or in part by, affiliated

with, or controlled in whole or in part by GOOGLE.




ATTACHMENT A                                    1
Case: 20-03050 Doc# 129-5           Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 12
                                             of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 8 of 60



       4.      “UBER” means Uber Technologies, Inc. and its officers, directors, current and

former employees, counsel, agents, consultants, representatives, and any other persons acting on

behalf of any of the foregoing, and UBER’s affiliates, parents, divisions, joint ventures,

licensees, franchisees, assigns, predecessors and successors in interest, and any other legal

entities, whether foreign or domestic, that are owned or controlled by UBER, and all

predecessors and successors in interest to such entities, and any entity owned in whole or in part

by, affiliated with, or controlled in whole or in part by UBER.

       5.      “OTTOMOTTO” means Ottomotto LLC and its officers, directors, current and

former employees, counsel, agents, consultants, representatives, and any other persons acting on

behalf of any of the foregoing, and OTTOMOTTO’s affiliates, parents, divisions, joint ventures,

licensees, franchisees, assigns, predecessors and successors in interest, and any other legal

entities, whether foreign or domestic, that are owned or controlled by OTTOMOTTO, and all

predecessors and successors in interest to such entities, and any entity owned in whole or in part

by, affiliated with, or controlled in whole or in part by OTTOMOTTO. For the avoidance of

doubt, OTTOMOTTO includes all former names under which OTTOMOTTO operated,

including without limitation 280 Systems, Inc., 280 Systems, LLC, and Ottomotto, Inc.

       6.       “OTTO TRUCKING” means Otto Trucking LLC and its officers, directors,

current and former employees, counsel, agents, consultants, representatives, and any other

persons acting on behalf of any of the foregoing, and OTTO TRUCKING’s affiliates, parents,

divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in interest,

and any other legal entities, whether foreign or domestic, that are owned or controlled by OTTO

TRUCKING, and all predecessors and successors in interest to such entities, and any entity




ATTACHMENT A                                    2
Case: 20-03050 Doc# 129-5           Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 13
                                             of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 9 of 60



owned in whole or in part by, affiliated with, or controlled in whole or in part by OTTO

TRUCKING.

       7.      “DEFENDANTS” means UBER and OTTOMOTTO AND OTTO TRUCKING.

       8.      “MORRISON” means Morrison & Foerster LLP, and its officers, directors,

current and former employees, counsel, agents, consultants, representatives, and any other

persons acting on behalf of any of the foregoing, and MORRISON’s affiliates, parents, divisions,

joint ventures, licensees, franchisees, assigns, predecessors and successors in interest, and any

other legal entities, whether foreign or domestic, that are owned or controlled by MORRISON,

and all predecessors and successors in interest, and any entity owned in whole or in part by,

affiliated with, or controlled in whole or in part by MORRISON.

       9.      “O’MELVENY” means O’Melveny & Meyers LLP, and its officers, directors,

current and former employees, counsel, agents, consultants, representatives, and any other

persons acting on behalf of any of the foregoing, and O’MELVENY’s affiliates, parents,

divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in interest,

and any other legal entities, whether foreign or domestic, that are owned or controlled by

O’MELVENY, and all predecessors and successors in interest, and any entity owned in whole or

in part by, affiliated with, or controlled in whole or in part by O’MELVENY.

       10.     “DONAHUE” means Donahue Fitzgerald LLP, and its officers, directors, current

and former employees, counsel, agents, consultants, representatives, and any other persons acting

on behalf of any of the foregoing, and DONAHUE’s affiliates, parents, divisions, joint ventures,

licensees, franchisees, assigns, predecessors and successors in interest, and any other legal

entities, whether foreign or domestic, that are owned or controlled by DONAHUE, and all




ATTACHMENT A                                    3
Case: 20-03050 Doc# 129-5           Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 14
                                             of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 10 of 60



predecessors and successors in interest, and any entity owned in whole or in part by, affiliated

with, or controlled in whole or in part by DONAHUE.

       11.     “LEVINE” means Levine & Baker LLP, and its officers, directors, current and

former employees, counsel, agents, consultants, representatives, and any other persons acting on

behalf of any of the foregoing, and LEVINE’s affiliates, parents, divisions, joint ventures,

licensees, franchisees, assigns, predecessors and successors in interest, and any other legal

entities, whether foreign or domestic, that are owned or controlled by LEVINE, and all

predecessors and successors in interest, and any entity owned in whole or in part by, affiliated

with, or controlled in whole or in part by LEVINE.

       12.     “ODIN WAVE” means Odin Wave, LLC and its officers, directors, current and

former employees, counsel, agents, consultants, representatives, and any other persons acting on

behalf of any of the foregoing, and ODIN WAVE’s affiliates, parents, divisions, joint ventures,

licensees, franchisees, assigns, predecessors and successors in interest, and any other legal

entities, whether foreign or domestic, that are owned or controlled by ODIN WAVE, and all

predecessors and successors in interest, and any entity owned in whole or in part by, affiliated

with, or controlled in whole or in part by ODIN WAVE.

       13.     “TYTO” means Tyto Lidar LLC, and its officers, directors, current and former

employees, counsel, agents, consultants, representatives, and any other persons acting on behalf

of any of the foregoing, and TYTO’s affiliates, parents, divisions, joint ventures, licensees,

franchisees, assigns, predecessors and successors in interest, and any other legal entities, whether

foreign or domestic, that are owned or controlled by TYTO, and all predecessors and successors

in interest, and any entity owned in whole or in part by, affiliated with, or controlled in whole or

in part by TYTO.




ATTACHMENT A                                    4
Case: 20-03050 Doc# 129-5           Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 15
                                             of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 11 of 60



       14.     “POUCH HOLDINGS” means Pouch Holdings LLC, and its officers, directors,

current and former employees, counsel, agents, consultants, representatives, and any other

persons acting on behalf of any of the foregoing, and POUCH HOLDING’s affiliates, parents,

divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in interest,

and any other legal entities, whether foreign or domestic, that are owned or controlled by

POUCH HOLDINGS, and all predecessors and successors in interest, and any entity owned in

whole or in part by, affiliated with, or controlled in whole or in part by POUCH HOLDINGS.

       15.     “DOGWOOD LEASING” means Dogwood Leasing, LLC, and its officers,

directors, current and former employees, counsel, agents, consultants, representatives, and any

other persons acting on behalf of any of the foregoing, and DOGWOOD LEASING’s affiliates,

parents, divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in

interest, and any other legal entities, whether foreign or domestic, that are owned or controlled

by DOGWOOD LEASING, and all predecessors and successors in interest, and any entity

owned in whole or in part by, affiliated with, or controlled in whole or in part by DOGWOOD

LEASING.

       16.     “APPARATE INTERNATIONAL” means Apparate International C.V. and its

officers, directors, current and former employees, counsel, agents, consultants, representatives,

and any other persons acting on behalf of any of the foregoing, and APPARATE

INTERNATIONAL’s affiliates, parents, divisions, joint ventures, licensees, franchisees, assigns,

predecessors and successors in interest, and any other legal entities, whether foreign or domestic,

that are owned or controlled by APPARATE INTERNATIONAL, and all predecessors and

successors in interest, and any entity owned in whole or in part by, affiliated with, or controlled

in whole or in part by APPARATE INTERNATIONAL.




ATTACHMENT A                                    5
Case: 20-03050 Doc# 129-5           Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 16
                                             of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 12 of 60



       17.    “MISAPPROPRIATED MATERIALS” refers to all GOOGLE and WAYMO

DOCUMENTS and materials, whether digital or physical, and regardless of the manner stored,

for which LEVANDOWSKI retained possession, without authorization of either GOOGLE or

WAYMO, after LEVANDOWSKI’s employment with GOOGLE/WAYMO ended. Without

limitation, MISAPPROPRIATED MATERIALS includes at least: (i) each of the more than

14,000 digital files downloaded by LEVANDOWSKI on or about December 11, 2015 from the

SVN repository; (ii) each file copied by LEVANDOWSKI from his GOOGLE laptop to an

RDF5 USB 3.0 card reader on or about December 14, 2015; (iii) each of the five documents that

were exported by LEVANDOWSKI from Google Drive to a personal device on or about January

4, 2016; and (iv) the file exported by LEVANDOWSKI from Google Drive to a personal device

on or about January 11, 2016

       18.    “DUE DILIGENCE REPORT” refers to the August 5, 2016 due diligence report

(referenced in the May 8, 2017 Declaration of Eric M. Friedberg in Support of Defendants’

Opposition to Waymo’s Motion to Compel, attached hereto as Exhibit A), including all exhibits,

attachments, and appendices thereto.

       19.    “DOCUMENTS” shall INCLUDE, without limitation, all written, graphic or

otherwise recorded material, INCLUDING without limitation, electronically stored information

regardless of the form of storage medium, microfilms or other film records or impressions, tape

recordings or computer cards, floppy disks or printouts, any and all papers, photographs, films,

recordings, memoranda, books, records, accounts, communications, letters, telegrams,

correspondence, notes of meetings, notes of conversations, notes of telephone calls, inter-office

memoranda or written communications of any nature, recordings of conversations either in

writings or upon any mechanical or electrical recording devices, INCLUDING e-mail, notes,




ATTACHMENT A                                   6
Case: 20-03050 Doc# 129-5          Filed: 02/24/21     Entered: 02/24/21 04:14:33      Page 17
                                            of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 13 of 60



papers, reports, analyses, invoices, canceled checks or check stubs, receipts, minutes of

meetings, time sheets, diaries, desk calendars, ledgers, schedules, licenses, financial statements,

telephone bills, logs, and any differing versions of any of the foregoing, whether so denominated,

formal, informal or otherwise, as well as copies of the foregoing which differ in any way,

INCLUDING by the addition of handwritten notations or other written or printed matter of any

nature, from the original.    The foregoing specifically INCLUDES information stored in a

computer database and capable of being generated in documentary form, such as electronic mail,

text messages (i.e., SMS messages), other electronic messages including messages sent or

received via Slack, WhatsApp, Google Hangouts, Facebook Messenger, and the like.

       20.     “COMMUNICATIONS” shall mean, without limitation, any transmission,

conveyance or exchange of a word, statement, fact, thing, idea, DOCUMENT, instruction,

information, demand or question by any medium, whether by written, oral or other means,

including but not limited to, electronic communications and electronic mail (“e-mail”).

       21.     “REGARDING,” shall mean relating to, referring to, mentioning, reflecting,

pertaining to, evidencing, involving, describing, discussing, commenting on, embodying,

responding to, supporting, contradicting, or constituting (in whole or in part), as the context

makes appropriate.

       22.     “INCLUDE” and “INCLUDING” shall mean including without limitation.

       23.     Use of the singular also INCLUDES the plural and vice-versa.

       24.     The words “or” and “and” shall be read in the conjunctive and in the disjunctive

wherever they appear, and neither of these words shall be interpreted to limit the scope of these

Requests for Production.




ATTACHMENT A                                    7
Case: 20-03050 Doc# 129-5           Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 18
                                             of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 14 of 60



          25.    The use of a verb in any tense shall be construed as the use of the verb in all other

tenses.

                                         INSTRUCTIONS

          The following instructions shall apply to each of the Document Requests herein:

          1.     In answering the following Document Requests, furnish all available information,

INCLUDING information in the possession, custody, or control of YOU or any of YOUR

attorneys, directors, officers, agents, employees, representatives, associates, investigators or

division affiliates, partnerships, parents or subsidiaries, and persons under YOUR control, who

have the best knowledge, not merely information known to YOU based on YOUR own personal

knowledge. If you cannot fully respond to the following Document Requests after exercising

due diligence to secure the information requested thereby, so state, and specify the portion of

each Document Request that cannot be responded to fully and completely. In the latter event,

state what efforts were made to obtain the requested information and the facts relied upon that

support the contention that the Document Request cannot be answered fully and completely; and

state what knowledge, information or belief YOU has concerning the unanswered portion of any

such Document Requests.

          2.     Electronic records and computerized information must be produced in an

intelligible format.

          3.     Selection of documents from the files and other sources and the numbering of

such documents shall be performed in such a manner as to ensure that the source of each

document may be determined, if necessary.

          4.     File folders with tabs or labels or directories of files identifying documents must

be produced intact with such documents.




ATTACHMENT A                                      8
Case: 20-03050 Doc# 129-5             Filed: 02/24/21     Entered: 02/24/21 04:14:33        Page 19
                                               of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 15 of 60



       5.      Documents attached to each other shall not be separated.

       6.      If YOUR response to a particular Document Request is a statement that YOU lack

the ability to comply with that Document Request, YOU must specify whether the inability to

comply is because the particular item or category of information never existed, has been

destroyed, has been lost, misplaced, or stolen, or has never been, or is no longer, in YOUR

possession, custody, or control, in which case the name and address of any person or entity

known or believed by you to have possession, custody, or control of that information or category

of information must be identified.

       7.      If YOUR response to a particular Document Request is a statement that the

requested documents have been deleted, YOU must state the extent of such deletion and produce

all documents bearing on said deletion, destruction, or modification.

       8.      If any DOCUMENT(S) or COMMUNICATION(S) are considered “confidential”

by YOU, such DOCUMENT(S) or COMMUNICATION(S) should be produced subject to the

terms and provisions of the Northern District of California’s Patent Local Rule 2-2 Interim

Model Protective Order, available at http://www.cand.uscourts.gov/model-protective-orders.

       9.      YOUR obligation to respond to these Document Requests is continuing and its

responses are to be supplemented to INCLUDE subsequently acquired information in accordance

with the requirements of Rule 26(e) of the Federal Rules of Civil Procedure.




ATTACHMENT A                                     9
Case: 20-03050 Doc# 129-5            Filed: 02/24/21   Entered: 02/24/21 04:14:33      Page 20
                                              of 100
     Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 16 of 60



                     DOCUMENTS TO BE PRODUCED AND INSPECTED

REQUEST FOR PRODUCTION NO. 1:

       All agreements between YOU and any DEFENDANT.

REQUEST FOR PRODUCTION NO. 2:

       All agreements between YOU and LEVANDOWSKI.

REQUEST FOR PRODUCTION NO. 3:

       All agreements between YOU and any PERSON REGARDING LEVANDOWSKI, Lior

Ron, the DUE DILIGENCE REPORT (or the subject matter discussed therein), OTTO

TRUCKING, OTTOMOTTO, or the MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 4:

       The “agreement with Donahue, whereby Stroz agreed to keep confidential all information

learned from Mr. Levandowski during the course of its investigation unless Mr. Levandowski

consented to sharing that information with any person” (referenced in paragraph 7 of the May 8,

2017 Declaration of Eric M. Friedberg in Support of Defendants’ Opposition to Waymo’s

Motion to Compel, attached hereto as Exhibit A).

REQUEST FOR PRODUCTION NO. 5:

       The “engagement letter” through which “Stroz was jointly engaged by Morrison &

Foerster (‘MoFo’), on behalf of its client Uber Technologies LLC (‘Uber’), and O’Melveny &

Meyers LLP (‘OMM’), on behalf of its client Ottomotto LLC (‘Ottomotto’)” (referenced in

paragraph 3 of the May 8, 2017 Declaration of Eric M. Friedberg in Support of Defendants’

Opposition to Waymo’s Motion to Compel, attached hereto as Exhibit A), and all attachments,

exhibits, appendices, and amendments to the engagement letter.




ATTACHMENT A                                  10
Case: 20-03050 Doc# 129-5          Filed: 02/24/21   Entered: 02/24/21 04:14:33       Page 21
                                            of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 17 of 60



REQUEST FOR PRODUCTION NO. 6:

        The August 5, 2016 due diligence report (referenced in the May 8, 2017 Declaration of

Eric M. Friedberg in Support of Defendants’ Opposition to Waymo’s Motion to Compel,

attached hereto as Exhibit A), including all exhibits, attachments, and appendices thereto.

REQUEST FOR PRODUCTION NO. 7:

        All reports or analyses prepared by YOU for any DEFENDANT REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),   OTTO      TRUCKING,         OTTOMOTTO,          GOOGLE,        WAYMO,         or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 8:

        All reports or analyses prepared by YOU for LEVANDOWSKI.

REQUEST FOR PRODUCTION NO. 9:

        All DOCUMENTS provided to YOU by DEFENDANTS, LEVANDOWSKI, Lior Ron,

or the “three other employees who participated in the Stroz Investigation review process”

(referenced in paragraph 11 of the May 8, 2017 Declaration of John F. Gardner in Support of

Defendants’ Opposition to Waymo’s Motion to Compel Production of Withheld Documents,

attached hereto as Exhibit B), REGARDING LEVANDOWSKI¸ Lior Ron, OTTO TRUCKING,

OTTOMOTTO, GOOGLE, WAYMO, or the MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 10:

        DOCUMENTS sufficient to show the identity of the “three other employees who

participated in the Stroz Investigation review process” (referenced in paragraph 11 of the May 8,

2017 Declaration of John F. Gardner in Support of Defendants’ Opposition to Waymo’s Motion

to Compel Production of Withheld Documents, attached hereto as Exhibit B).




ATTACHMENT A                                   11
Case: 20-03050 Doc# 129-5           Filed: 02/24/21     Entered: 02/24/21 04:14:33       Page 22
                                             of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 18 of 60



REQUEST FOR PRODUCTION NO. 11:

       All DOCUMENTS and COMMUNICATIONS REGARDING the purported “joint

defense and common interest agreement” (referenced in paragraph 5 of the May 8, 2017

Declaration of Eric M. Friedberg in Support of Defendants’ Opposition to Waymo’s Motion to

Compel, attached hereto as Exhibit A).

REQUEST FOR PRODUCTION NO. 12:

       The forensic data underlying the “forensic analysis” YOU did in connection with the

August 5, 2016 due diligence report (referenced in Entry Nos. 7, 8, 9, 10 and 17 of Defendants’

Privilege Log Associated with March 31, 2017 Production of Documents, attached hereto as

Exhibit C).

REQUEST FOR PRODUCTION NO. 13:

       All DOCUMENTS and COMMUNICATIONS REGARDING the “forensic analysis”

YOU did in connection with the August 5, 2016 due diligence report (referenced in Entry Nos. 7,

8, 9, 10 and 17 of Defendants’ Privilege Log Associated with March 31, 2017 Production of

Documents, attached hereto as Exhibit C).

REQUEST FOR PRODUCTION NO. 14:

       All DOCUMENTS and COMMUNICATIONS REGARDING the “directives from

MoFo and OMM regarding what topics to investigate and how Stroz should investigate those

topics” that “MoFo provided … to Stroz” (referenced in paragraph 4 of the May 8, 2017

Declaration of Eric M. Friedberg in Support of Defendants’ Opposition to Waymo’s Motion to

Compel, attached hereto as Exhibit A).




ATTACHMENT A                                  12
Case: 20-03050 Doc# 129-5          Filed: 02/24/21   Entered: 02/24/21 04:14:33       Page 23
                                            of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 19 of 60



REQUEST FOR PRODUCTION NO. 15:

        All COMMUNICATIONS between YOU and any DEFENDANT REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,        GOOGLE,        WAYMO,     or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 16:

        All COMMUNICATIONS between YOU and LEVANDOWSKI REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,        GOOGLE,        WAYMO,     or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 17:

        All    COMMUNICATIONS       between    YOU     and    Lior   Ron   REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,        GOOGLE,        WAYMO,     or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 18:

        All   COMMUNICATIONS        between   YOU     and    MORRISON      REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,        GOOGLE,        WAYMO,     or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 19:

        All   COMMUNICATIONS        between   YOU    and     O’MELVENY     REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed




ATTACHMENT A                                13
Case: 20-03050 Doc# 129-5        Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 24
                                          of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 20 of 60



therein),     OTTO   TRUCKING,      OTTOMOTTO,           GOOGLE,    WAYMO,       or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 20:

        All    COMMUNICATIONS       between    YOU       and    DONAHUE    REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,           GOOGLE,    WAYMO,       or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 21:

        All    COMMUNICATIONS        between       YOU    and    LEVINE    REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,           GOOGLE,    WAYMO,       or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 22:

        All COMMUNICATIONS between YOU and Fenwick & West LLP and/or Ted Wang

REGARDING LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject

matter discussed therein), OTTO TRUCKING, OTTOMOTTO, GOOGLE, WAYMO, or the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 23:

        All COMMUNICATIONS between YOU and Ognen Stojanovski REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,           GOOGLE,    WAYMO,       or   the

MISAPPROPRIATED MATERIALS.




ATTACHMENT A                                14
Case: 20-03050 Doc# 129-5        Filed: 02/24/21    Entered: 02/24/21 04:14:33   Page 25
                                          of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 21 of 60



REQUEST FOR PRODUCTION NO. 24:

        All   COMMUNICATIONS       between   YOU     and   Doug Mandell   REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,        GOOGLE,      WAYMO,       or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 25:

        All COMMUNICATIONS between YOU and Maureen Dorney REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,        GOOGLE,      WAYMO,       or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 26:

        All COMMUNICATIONS between YOU and GCA Law Partners LLP REGARDING

LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),     OTTO   TRUCKING,      OTTOMOTTO,        GOOGLE,      WAYMO,       or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 27:

        All COMMUNICATIONS between YOU and TYTO and/or ODIN WAVE,

REGARDING LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject

matter discussed therein), OTTO TRUCKING, OTTOMOTTO, GOOGLE, WAYMO, or the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 28:

        All COMMUNICATIONS between YOU, on the one hand, and POUCH HOLDINGS,

DOGWOOD LEASING, and/or APPARATE INTERNATIONAL, on the other, REGARDING




ATTACHMENT A                                15
Case: 20-03050 Doc# 129-5        Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 26
                                          of 100
      Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 22 of 60



LEVANDOWSKI, Lior Ron, the DUE DILIGENCE REPORT (or the subject matter discussed

therein),   OTTO     TRUCKING,           OTTOMOTTO,     GOOGLE,       WAYMO,         or   the

MISAPPROPRIATED MATERIALS.

REQUEST FOR PRODUCTION NO. 29:

        All invoices submitted to any DEFENDANT in connection with the March 4

Engagement Letter (Exhibit 3 to the May 8, 2017 Declaration of Eric A. Tate in Support of

Defendants’ Opposition to Waymo’s Motion to Compel, attached hereto as Exhibit D).

REQUEST FOR PRODUCTION NO. 30:

        Any “original materials provided by Client or Uber or Ottomotto, to Stroz Friedberg”

(referenced in Exhibit 3 to the May 8, 2017 Declaration of Eric A. Tate in Support of

Defendants’ Opposition to Waymo’s Motion to Compel, attached hereto as Exhibit D).

REQUEST FOR PRODUCTION NO. 31:

        DOCUMENTS sufficient to show any “original materials provided by Client or Uber or

Ottomotto, to Stroz Friedberg” that were destroyed by YOU pursuant to the “Return of Client

Materials” provision on page 4 of the March 4 Engagement Letter (Exhibit 3 to the May 8, 2017

Declaration of Eric A. Tate in Support of Defendants’ Opposition to Waymo’s Motion to

Compel, attached hereto as Exhibit D).




ATTACHMENT A                                  16
Case: 20-03050 Doc# 129-5          Filed: 02/24/21   Entered: 02/24/21 04:14:33      Page 27
                                            of 100
    Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 23 of 60




                        EXHIBIT A




Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 28
                                       of 100
     Case
       Case
          3:17-cv-00939-WHA
            3:17-cv-00939-WHADocument
                               Document
                                      570-1
                                        380 Filed
                                            Filed 06/08/17
                                                  05/08/17 Page
                                                           Page 24
                                                                1 ofof460



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   RUDY Y. KIM (CA SBN 199426)
     RKim@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 7   Facsimile:    415.268.7522

 8   KAREN L. DUNN (Pro Hac Vice)
     kdunn@bsfllp.com
 9   HAMISH P.M. HUME (Pro Hac Vice)
     hhume@bsfllp.com
10   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
11   Washington DC 20005
     Telephone:   202.237.2727
12   Facsimile:   202.237.6131

13   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
14   and OTTOMOTTO LLC

15                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION
18   WAYMO LLC,                                     Case No.      3:17-cv-00939-WHA
19                       Plaintiff,                 DECLARATION OF ERIC M.
                                                    FRIEDBERG IN SUPPORT OF
20          v.                                      DEFENDANTS’ OPPOSITION TO
                                                    WAYMO’S MOTION TO COMPEL
21   UBER TECHNOLOGIES, INC.,
     OTTOMOTTO LLC; OTTO TRUCKING LLC,              Date:    June 8, 2017
22                                                  Time:    10:00 a.m.
                         Defendants.                Ctrm:    F, 15th Floor
23                                                  Judge:   Hon. Jacqueline Scott Corley
24                                                  Trial Date: October 2, 2017
25

26

27
28

      FRIEDBERG DECL. ISO DEFTS’ OPPOSITION TO WAYMO’S MOTION TO COMPEL
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-5 Filed: 02/24/21 Entered: 02/24/21 04:14:33    Page 29
      Sf-3759437                              of 100
     Case
       Case
          3:17-cv-00939-WHA
            3:17-cv-00939-WHADocument
                               Document
                                      570-1
                                        380 Filed
                                            Filed 06/08/17
                                                  05/08/17 Page
                                                           Page 25
                                                                2 ofof460


 1            I, Eric M. Friedberg, declare as follows:

 2            1.      I am the co-Founder of Stroz Friedberg, LLC ("Stroz"), and I currently serve as

 3    the Company's co-President. I submit this declaration in support of Defendants' Opposition to

 4    PiaintiffWaymo's Motion to Compel Production of Withheld Documents. I have personal

 5    knowledge of the facts stated herein and, if called as a witness, I could and would testify

 6    competently as to these facts.

 7            2.      Stroz is a specialty consulting company that provides, among other services,

 8    digital forensics, electronic discovery, and factual investigations to its clients.

 9            3.      On or about March 4, 2016, Stroz was jointly engaged by Morrison & Foerster

10    ("MoFo"), on behalf of its client Uber Technologies LLC ("Uber"), and O'Melveny & Meyers

11    LLP ("OMM"), on behalf of its client Ottomotto LLC ("Ottomotto") to conduct a factual

12    investigation and develop the facts necessary to assist MoFo and OMM in providing legal advice

13    about potential litigation by Google related to Uber's potential acquisition of Ottomotto and Otto

14    Trucking, LLC. Stroz' s engagement is reflected in an engagement letter. Stroz marked the

15    engagement letter "privileged and confidential," and has at all times treated the engagement letter

16    as such.

17           4.       Stroz's investigative work was guided by directives from MoFo and OMM

18    regarding what topics to investigate and how Stroz should investigate these topics. MoFo

19    provided these directives to Stroz.

20            5.     I understand that Uber, Ottomotto, and two of Ottomotto' s founders, Anthony

21    Levandowski and Lior Ron, entered into a joint defense, common interest, and confidentiality

22   agreement amongst themselves as of at least March 4, 2016. Mr. Levandowski was separately

23    represented by John Gardner of Donahue Fitzgerald LLP (" Donahue") and that Mr. Ron was

24    separately represented by Alisa Baker of Levine & Baker LLP ("Levine"). I understand that the

25   parties memorialized their joint defense and common interest agreement in writing subsequent to

26   the commencement of Stroz's investigation.

27           6.      Recognizing that Uber, Ottomotto, Mr. Levandowski, and Mr. Ron were parties to

28   a joint defense and common interest agreement in its engagement letter with MoFo and OMM,

     FRIEDBERG D ECL. ISO D EFTS' OPPOSITION TO M OTION TO COMPEL
     Case No. 3:17-cv-00939-WHA                                                                             1
Case:sf-3759437
      20-03050 Doc# 129-5              Filed: 02/24/21    Entered: 02/24/21 04:14:33        Page 30
                                                of 100
      Case
        Case
           3:17-cv-00939-WHA
             3:17-cv-00939-WHADocument
                                Document
                                       570-1
                                         380 Filed
                                             Filed 06/08/17
                                                   05/08/17 Page
                                                            Page 26
                                                                 3 ofof460


 l    Stroz agreed to keep confidential all communications with counsel for Uber, counsel for

 2    Ottomotto, Messrs. Levandowski and Ron and their respective counsel at Donahue and Levine

 3    and to treat all information which Stroz received as protected by the attorney-client privilege,

 4    attorney work product doctrine, and/or common interest doctrine.

 5           7.      Stroz entered into an agreement with Donahue, whereby Stroz agreed to keep

 6    confidential all information learned from Mr. Levandowski during the course of its investigation

 7    unless Mr. Levandowski consented to sharing that information with any person, including with

 8    the parties to the joint defense and common interest agreement. At times during Stroz's

 9    investigation, Mr. Levandwoski's counsel consented to Stroz sharing certain information with

10    counsel for Uber, Otto, and Mr. Ron under the umbrella of the parties' joint defense and common

11    interest agreement. Some information was shared on an outside counsel-eyes-only basis, while

12    other information was shared on an attorneys-eyes-only basis.

13           8.      On August 5, 2016, Stroz provided its report (the "Due Diligence Report") to

14    MoFo, OMM, Donahue, and Baker. The Due Diligence Report was marked "Outside Counsel &

15    Attorneys-Eyes-Only" and "Privileged & Confidential/ Attorney Work Product." The Due

16    Diligence Report was password protected.

17           9.      After Stroz provided the Due Diligence Report to MoFo, OMM, Donahue, and

18    Baker, Stroz sent MoFo an Appendix of Exhibits to the Due Diligence Report. The Appendix of

19    Exhibits is marked "Privileged & Confidential/ Attorney Work Product" and "Outside Counsel-

20    Eyes-Only."

21            10.    Stroz selected the exhibits for inclusion in the Appendix based upon the topics that

22    MoFo and OMM identified as relevant to the investigation. Stroz culled the exhibits from the

23    larger universe of documents that Stroz reviewed in the course of its investigation.

24            11.    I have kept confidential at all times the Due Diligence Report and the Appendix of

25    Exhibits, and all communications pertaining to the investigation, and have always treated these

26    materials as covered by attorney-client privilege, attorney work product doctrine, and the

27    common interest doctrine. I have never shared or discussed the Due Diligence Report or the

28

      FRIEDBERG DECL. ISO DEFT'S' OPPOSITION TO MOTION TO COMPEL
      Case No. 3:17-cv-00939-WHA
                                                                                                            2
Case: sf-3759437
       20-03050 Doc# 129-5          Filed: 02/24/21     Entered: 02/24/21 04:14:33       Page 31
                                             of 100
      Case
        Case
           3:17-cv-00939-WHA
             3:17-cv-00939-WHADocument
                                Document
                                       570-1
                                         380 Filed
                                             Filed 06/08/17
                                                   05/08/17 Page
                                                            Page 27
                                                                 4 ofof460


  1   Appendix of Exhibits with any person outside of Stroz, other than with counsel for Uber, Otto,

 2    and Messrs. Levandowski and Ron.

 3            12.     I have also communicated with the current Stroz employees who had access to the

 4    content or findings of the Due Diligence Report or the Appendix of Exhibits. I have confirmed

 5    that each of them has kept confidential at all times the Due Diligence Report, the Appendix of

 6    Exhibits, and all communications pertaining to the investigation, and has always treated these

 7    materials covered by attorney-client privilege, attorney work product doctrine, and the common

 8    interest doctrine. To the best of my knowledge, none of them has ever shared or discussed the

  9   content or findings of the Due Diligence Report or the Appendix of Exhibits with any person

10    outside of Stroz, other than with counsel for Uber, Otto, and Messrs. Levandowski and Ron.

11            I declare under penalty of perjury under the laws of the United States of America that the

12    foregoing is true and correct. Executed this 8th day of May, 2017, in New York, New York.

13

14
                                                              Isl
15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FruE0BERG D ECL. ISO DEFfS' OPPOSITION TO MOTION TO COMPEL
      Case No. 3: l 7-cv-00939-WHA
                                                                                                           3
Case: sf-3759437
       20-03050 Doc# 129-5           Filed: 02/24/21    Entered: 02/24/21 04:14:33      Page 32
                                              of 100
    Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 28 of 60




                        EXHIBIT B




Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 33
                                       of 100
     Case
       Case
          3:17-cv-00939-WHA
            3:17-cv-00939-WHADocument
                               Document
                                      570-1
                                        381 Filed
                                            Filed 06/08/17
                                                  05/08/17 Page
                                                           Page 29
                                                                1 ofof460



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   RUDY Y. KIM (CA SBN 199426)
     RKim@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 7   Facsimile:    415.268.7522

 8   KAREN L. DUNN (Pro Hac Vice)
     kdunn@bsfllp.com
 9   HAMISH P.M. HUME (Pro Hac Vice)
     hhume@bsfllp.com
10   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
11   Washington DC 20005
     Telephone:   202.237.2727
12   Facsimile:   202.237.6131

13   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
14   and OTTOMOTTO LLC

15                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION
18   WAYMO LLC,                                     Case No.      3:17-cv-00939-WHA
19                       Plaintiff,                 DECLARATION OF JOHN F.
                                                    GARDNER IN SUPPORT OF
20          v.                                      DEFENDANTS’ OPPOSITION TO
                                                    WAYMO’S MOTION TO COMPEL
21   UBER TECHNOLOGIES, INC.,                       PRODUCTION OF WITHHELD
     OTTOMOTTO LLC; OTTO TRUCKING LLC,              DOCUMENTS
22
                         Defendants.                Date:    June 8, 2017
23                                                  Time:    10:00 a.m.
                                                    Ctrm:    F, 15th Floor
24                                                  Judge:   Hon. Jacqueline Scott Corley
25                                                  Trial Date: October 2, 2017
26

27
28

      GARDNER DECLARATION ISO DEFTS’ OPPOSITION TO MOTION TO COMPEL
Case: Case No. 3:17-cv-00939-WHA
      20-03050       Doc# 129-5 Filed: 02/24/21 Entered: 02/24/21 04:14:33    Page 34
                                         of 100
     Case
       Case
          3:17-cv-00939-WHA
            3:17-cv-00939-WHADocument
                               Document
                                      570-1
                                        381 Filed
                                            Filed 06/08/17
                                                  05/08/17 Page
                                                           Page 30
                                                                2 ofof460


 1           I, John F. Gardner, declare as follows:

 2           1.     I am a member of the bar of the State of California and a partner with Donahue

 3   Fitzgerald LLP.    I submit this declaration in support of Defendants' Opposition to Motion to

 4   Compel Production of the Stroz Due Diligence Report. I have personal knowledge of the facts

 5   stated herein and, if called as a witness, I could and would testify competently as to these facts.

 6          2.      I was contacted in late January 2016 by Anthony Levandowski ("Mr.

 7   Levandowski") to provide personal counsel regarding a potential corporate transaction with Uber

 8   Technologies, Inc. ("Uber") (the "Transaction"). Mr. Levandowski had retained O'Melveny &

 9   Myers LLP ("OMM") as primary corporate counsel with respect to the Transaction representing

10   Ottomotto LLC and Otto Trucking LLC (collectively "Otto").

11          3.      The parties recognized from the outset that there was a tangible risk that Google

12   would file litigation against Uber, Otto, Mr. Levandowski, and Lior Ron ("Mr. Ron") if the

13   Transaction was consummated. The proposed Transaction involved the movement of former

14   high-level executives from Google's self-driving car program, Project Chauffer, to another

15   autonomous vehicle program. The litigation risk was particularly high due to the intensely

16   competitive nature of the self-driving vehicle industry and the potentially billion dollar

17   commercial market involved. A significant part of my practice is supervising litigation on behalf

18   of corporate clients, which has included corporate disputes regarding executives moving from one

19   company to another, so I was particularly aware of this issue and the potential risk.

20          4.      Based on the common interest the parties shared in protecting against this tangible

21   risk of litigation, our open acknowledgement of that risk, and the need to share information freely

22   among the firms in order to adequately evaluate those risks, anticipate defenses, and assess legal

23   strategies, I viewed my conversations and communication with OMM, Morrison, Baker and their

24   clients regarding a factual investigation and potential litigation by Google to be privileged from

25   the outset of our engagement. The parties assigned specialized legal teams to handle various

26   aspects of the Transaction. For purposes of the litigation risk and defensive strategy, Uber was

27   primarily represented by Eric Tate at Morrison & Foerster LLP ("Morrison"), Otto was

28
     GARDNER DECL. ISO DEFTS' OPPOSITION TO MOTION TO COMPEL
     Case No. 3:17-cv-00939-WHA

Case: 20-03050     Doc# 129-5      Filed: 02/24/21     Entered: 02/24/21 04:14:33         Page 35
                                            of 100
      Case
        Case
           3:17-cv-00939-WHA
             3:17-cv-00939-WHADocument
                                Document
                                       570-1
                                         381 Filed
                                             Filed 06/08/17
                                                   05/08/17 Page
                                                            Page 31
                                                                 3 ofof460


  1   represented by Eric Amdursky at OMM, Mr. Ron was represented by Alisa Baker at Levine &

  2   Baker LLP ("Baker"), and I represented Mr. Levandowski.

  3           5.      On February 22, 2016, the parties entered into a Term Sheet with respect to the

  4   Transaction. The signing documentation included a formal Indemnification Agreement (called an

  5   "Indemnity Construct"). The Indemnification Agreement provided for OMM and Morrison to

  6   engage a consultant to conduct an investigation, and they retained Stroz Friedberg LLC ("Stroz")

  7   for this purpose (the "Stroz Investigation").

  8           6.      I worked jointly with OMM, Morrison and Baker with respect to the process

  9   involved in the Stroz Investigation, which included numerous conference calls and

 10   correspondence. Based on Stroz's work we discussed how to approach various possible litigation

 11   scenarios, legal theories Google might assert against Uber, Otto, Mr. Levandowski and/or Mr.

 12   Ron, and how best to refute and defend against any claims that might arise. I also worked

 13   internally with Donahue litigators and employment partners to assess the parties' litigation

 14   exposure, how claims might arise, and how best to prepare for defending against them in possible

 15   future litigation.

 16           7.      OMM, Morrison, Baker and I crafted a set of guidelines for Stroz, and worked

17    together regarding a strategy to be employed in the Stroz Investigation.

18            8.      On March 11, 2016, I received a draft Joint Defense, Common Interest, and

 19   Confidentiality Agreement ("Joint Defense Agreement") which OMM was negotiating with

20    Morrison for the purpose of confirming our prior discussions and agreement that the parties were

21    working jointly in furtherance of a common interest in the anticipation of potential litigation by

22    Google in connection with the Transaction.

23            9.      On March 22, 2016, I sent separate e-mails to OMM, Morrison and Baker in order

24    to confirm our understanding that we were working collaboratively under the common interest

25    doctrine. I would not have communicated freely with these parties, in particular with respect to

26    the Stroz Investigation, but for my understanding that those communications were privileged.

27            10.     A formal Joint Defense Agreement was signed on or about April 11 , 2016.

28    GARDNER DECL. ISO DEFTS' OPPOSITION TO MOTION TO COMPEL
      Case No. 3:17-cv-00939-WHA
                                                                                                           2

Case: 20-03050      Doc# 129-5      Filed: 02/24/21    Entered: 02/24/21 04:14:33        Page 36
                                             of 100
     Case
       Case
          3:17-cv-00939-WHA
            3:17-cv-00939-WHADocument
                               Document
                                      570-1
                                        381 Filed
                                            Filed 06/08/17
                                                  05/08/17 Page
                                                           Page 32
                                                                4 ofof460


             11.      At the end of the Stroz Investigation, Stroz produced a final Report. The Report

 2   was delivered to OMM, Morrison, Donahue and Baker on or about August 5, 2016 by secure,

 3   passcode protected electronic delivery. The Report also included a series of Exhibits, based on

 4   the results of the search criteria supplied by the law firms and applied by Stroz to information

 5   provided by Mr. Levandowski, as well as Mr. Ron and three other employees who participated in

 6   the Stroz Investigation review process. The Exhibits reflected the attorneys' directions regarding

 7   what to search for, and what types of litigation risks were anticipated in connection with the

 8   Transaction. I reviewed the Report and continued our risk assessment and legal strategy based in

 9   its findings.

             12.      Under the Joint Defense Agreement, the parties were required to keep the Report

11   in strict confidence. To my knowledge, since its release to the parties to the Joint Defense

12   Agreement by Stroz, the Report was not and has not been shared with anyone other than the

13   parties to the Joint Defense Agreement. In addition, Donahue has at all times treated the Report

14   and information learned from the Report, including the Exhibits to the Report, and all

15   communications pertaining to the Report, as privileged and confidential.

16           I declare under penalty of perjury under the laws of the United States that the foregoing is

17   true and correct. Executed this 7th day of May, 2017, in Walnut Creek, California.

18

19

20

21

22

23

24
25

26

27

28
     GARDNER DECL. ISO DEFTS' OPPOSITION TO MOTION TO COMPEL
     Case No. 3:17-cv-00939-WHA
                                                                                                            3

Case: 20-03050       Doc# 129-5    Filed: 02/24/21     Entered: 02/24/21 04:14:33       Page 37
                                            of 100
    Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 33 of 60




                        EXHIBIT C




Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 38
                                       of 100
                                                                                                           Case
                                                                                                           Case3:17-cv-00939-WHA
                                                                                                                3:17-cv-00939-WHA Document
                                                                                                                                  Document570-1
                                                                                                                                           370-4 Filed
                                                                                                                                                 Filed06/08/17
                                                                                                                                                       05/08/17 Page
                                                                                                                                                                Page34
                                                                                                                                                                     2 of
                                                                                                                                                                       of18
                                                                                                                                                                          60
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                 NATURE       LOCATION
                                                                                                          DATE                                                                                                   AFFIRMATION OF STEPS TAKEN TO ENSURE
                                        INDEX     AUTHOR(S) OF                                                                                      OF         WHERE       BASIS FOR UBER’S ASSERTION OF
                                                                      RECIPIENT(S) OF DOCUMENT1          OF DOC-       SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                        NO.*,**    DOCUMENT                                                                                       PRIV-       DOCUMENT     PRIVILEGE
                                                                                                         UMENT                                                                                                   UNAUTHORIZED PERSONS
                                                                                                                                                  ILEGE       WAS FOUND
                                                                                                                                                                                                                 Uber affirms that to its knowledge no
                                                                                                                                                                                                                 unauthorized persons have received the




       Case: 20-03050
                                                                                                                                                                                                                 Investigation Report. Specifically, to Uber’s
                                                                                                                                                                                                                 knowledge the only recipients of this
                                                                                                                                                                                                                 document are the original recipients—those
                                                                                                                                                                                                                 listed in the Recipient(s) column—and Uber’s
                                                                     Morrison & Foerster LLP (outside               Summary Report by                                                                            in-house counsel, Ottomotto’s in-house
                                                                                                                                                                           Investigation report prepared at
                                                                             counsel for Uber)                      Stroz Friedberg, LLC                                                                         counsel, and Outside Counsel of Record in
                                                                                                                                                                           direction of counsel for Uber for
                                                                     O’Melveny & Myers LLP (outside                 (“Investigation Report”)                                                                     this litigation. Pursuant to a common interest
                                                                                                                                                               Uber In-    purposes of providing legal advice
                                                  Stroz Friedberg,           counsel for Otto)            August    Regarding Investigation      AC /                                                            agreement dated April 11, 2016 and entered
                                           1                                                                                                                    House      to Uber, in anticipation of




       Doc# 129-5
                                                        LLC          Donahue Fitzgerald LLP (outside      5, 2016   Relating to Acquisition      WP/JI2                                                          into by counsel for Uber, counsel for
                                                                                                                                                               Counsel     litigation, re: due diligence in
                                                                        counsel for Levandowski)                    of Ottomotto by Uber                                                                         Ottomotto, counsel for A. Levandowski, and
                                                                                                                                                                           connection with potential
                                                                       Levine & Baker LLP (outside                  (the “Due Diligence                                                                          counsel for Lior Ron, the recipients of the
                                                                                                                                                                           acquisition of Ottomotto.
                                                                           counsel for Lior Ron)                    Investigation”).                                                                             Investigation Report (including its
                                                                                                                                                                                                                 attachments) were contractually obligated to
                                                                                                                                                                                                                 not disclose it to any other persons except for
                                                                                                                                                                                                                 in-house counsel for Uber, in-house counsel
                                                                                                                                                                                                                 for Ottomotto, outside counsel for those
                                                                                                                                                                                                                 entities, outside counsel for A. Levandowski,
                                                                                                                                                                                                                 and outside counsel for Lior Ron.
                                                                                                                                                                           Attachment to Investigation




         of 100
Filed: 02/24/21
                                                                     Morrison & Foerster LLP (outside
                                                                                                                                                                           Report. Memorandum prepared as
                                                                             counsel for Uber)                    Attachment to
                                                                                                                                                                           part of investigation conducted at
                                                                     O’Melveny & Myers LLP (outside               Investigation Report.
                                                                                                                                                               Uber In-    direction of counsel for Uber for
                                                  Stroz Friedberg,           counsel for Otto)            March Memorandum regarding              AC /
                                           2                                                                                                                    House      purposes of providing legal advice    [same as Index No. 1]
                                                        LLC          Donahue Fitzgerald LLP (outside     21, 2016 investigation protocol for      WP/JI
                                                                                                                                                               Counsel     to Uber, in anticipation of
                                                                        counsel for Levandowski)                  the Due Diligence
                                                                                                                                                                           litigation, re: due diligence in
                                                                       Levine & Baker LLP (outside                Investigation.
                                                                                                                                                                           connection with potential
                                                                           counsel for Lior Ron)
                                                                                                                                                                           acquisition of Ottomotto.




                                    1
                                        Individuals from each entity identified as an author or recipient are listed on page 17, as are recipients from Uber and Otto.
                                    2
                                        The invocation of the privileges on this log are pursuant to the “Joint Defense, Common Interest, and Confidentiality Agreement” filed with the Court with Anthony Levandowski’s motion, filed on April 4, 2017.


                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                               Page 1 of 17




       Page 39
                                                                                                          Case
                                                                                                          Case3:17-cv-00939-WHA
                                                                                                               3:17-cv-00939-WHA Document
                                                                                                                                 Document570-1
                                                                                                                                          370-4 Filed
                                                                                                                                                Filed06/08/17
                                                                                                                                                      05/08/17 Page
                                                                                                                                                               Page35
                                                                                                                                                                    3 of
                                                                                                                                                                      of18
                                                                                                                                                                         60
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                   NATURE       LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                          OF         WHERE      BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                           PRIV-       DOCUMENT    PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                    ILEGE       WAS FOUND


                                                                                                                                                                            Attachment to Investigation




       Case: 20-03050
                                                                           Stroz Friedberg                       Correspondence between                                     Report. Correspondence relating
                                                                  Morrison & Foerster LLP (outside               Stroz Friedberg, LLC and                                   to investigation conducted at
                                                John Gardner,             counsel for Uber)                      attorney for A.                                 Uber In-   direction of counsel for Uber for
                                                                                                         March                                      AC /                                                         [same as Index No. 1]
                                        3          Donahue        O’Melveny & Myers LLP (outside                 Levandowski regarding                            House     purposes of providing legal advice
                                                                                                        21, 2016                                    WP/JI
                                                Fitzgerald LLP            counsel for Otto)                      investigation protocol for                      Counsel    to Uber, in anticipation of
                                                                    Levine & Baker LLP (outside                  the Due Diligence                                          litigation, re: due diligence in
                                                                        counsel for Lior Ron)                    Investigation.                                             connection with potential
                                                                                                                                                                            acquisition of Ottomotto.




       Doc# 129-5
                                                                                                                    Correspondence
                                                                                                                                                                            Attachment to Investigation
                                                                  Morrison & Foerster LLP (outside                  regarding engagement of
                                                                                                                                                                            Report. Correspondence relating
                                                                          counsel for Uber)                         Stroz Friedberg, LLC for
                                                                                                                                                                            to investigation conducted at
                                                                  O’Melveny & Myers LLP (outside                    purposes of conducting
                                                                                                                                                                 Uber In-   direction of counsel for Uber for
                                               Stroz Friedberg,           counsel for Otto)              March      the Due Diligence               AC /                                                         [same as Index No. 1]
                                        4                                                                                                                         House     purposes of providing legal advice
                                                     LLC          Donahue Fitzgerald LLP (outside        4, 2016    Investigation and               WP/JI
                                                                                                                                                                 Counsel    to Uber, in anticipation of
                                                                     counsel for Levandowski)                       memorandum regarding
                                                                                                                                                                            litigation, re: due diligence in
                                                                    Levine & Baker LLP (outside                     investigation protocol for
                                                                                                                                                                            connection with potential
                                                                        counsel for Lior Ron)                       the Due Diligence
                                                                                                                                                                            acquisition of Ottomotto.




         of 100
Filed: 02/24/21
                                                                                                                    Investigation.



                                                                                                                                                                            Attachment to Investigation
                                                                  Morrison & Foerster LLP (outside
                                                                                                                                                                            Report. Memorandum prepared as
                                                                          counsel for Uber)                         Memorandum regarding
                                                                                                                                                                            part of investigation conducted at
                                                                  O’Melveny & Myers LLP (outside                    analysis of information
                                                                                                                                                                 Uber In-   direction of counsel for Uber for
                                               Stroz Friedberg,           counsel for Otto)              April 2,   ascertained from A.             AC /                                                         [same as Index No. 1]
                                        5                                                                                                                         House     purposes of providing legal advice
                                                     LLC          Donahue Fitzgerald LLP (outside         2016      Levandowski during the          WP/JI
                                                                                                                                                                 Counsel    to Uber, in anticipation of
                                                                     counsel for Levandowski)                       Due Diligence
                                                                                                                                                                            litigation, re: due diligence in
                                                                    Levine & Baker LLP (outside                     Investigation.
                                                                                                                                                                            connection with potential
                                                                        counsel for Lior Ron)
                                                                                                                                                                            acquisition of Ottomotto.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                 Page 2 of 17




       Page 40
                                                                                                          Case
                                                                                                          Case3:17-cv-00939-WHA
                                                                                                               3:17-cv-00939-WHA Document
                                                                                                                                 Document570-1
                                                                                                                                          370-4 Filed
                                                                                                                                                Filed06/08/17
                                                                                                                                                      05/08/17 Page
                                                                                                                                                               Page36
                                                                                                                                                                    4 of
                                                                                                                                                                      of18
                                                                                                                                                                         60
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                NATURE       LOCATION
                                                                                                         DATE                                                                                                      AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                       OF         WHERE        BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                              CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                        PRIV-       DOCUMENT      PRIVILEGE
                                                                                                        UMENT                                                                                                      UNAUTHORIZED PERSONS
                                                                                                                                                 ILEGE       WAS FOUND


                                                                                                                                                                           Attachment to Investigation




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside
                                                                                                                                                                           Report. Memorandum prepared as
                                                                          counsel for Uber)
                                                                                                                 Memorandum regarding                                      part of investigation conducted at
                                                                  O’Melveny & Myers LLP (outside
                                                                                                                 analysis of information                      Uber In-     direction of counsel for Uber for
                                               Stroz Friedberg,           counsel for Otto)              April                                   AC /                                                              [same as Index No. 1]
                                        6                                                                        ascertained from L. Ron                       House       purposes of providing legal advice
                                                     LLC          Donahue Fitzgerald LLP (outside       12, 2016                                 WP/JI
                                                                                                                 during Due Diligence                         Counsel      to Uber, in anticipation of
                                                                     counsel for Levandowski)
                                                                                                                 Investigation.                                            litigation, re: due diligence in
                                                                    Levine & Baker LLP (outside
                                                                                                                                                                           connection with potential
                                                                        counsel for Lior Ron)
                                                                                                                                                                           acquisition of Ottomotto.




       Doc# 129-5
                                                                                                                                                                           Attachment to Investigation
                                                                                                                                                                           Report. Report of forensic analysis
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    Report generated during                                prepared as part of investigation
                                                                          counsel for Uber)
                                                                                                                    Due Diligence                                          conducted at direction of counsel
                                                                  O’Melveny & Myers LLP (outside
                                                                                                                    Investigation                             Uber In-     for Uber for purposes of providing
                                               Stroz Friedberg,           counsel for Otto)              August                                                                                                    [same as Index No. 1]
                                       7*                                                                           summarizing analysis of      WP/JI         House       legal advice to Uber, in
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016
                                                                                                                    electronic media                          Counsel      anticipation of litigation, re: due
                                                                     counsel for Levandowski)
                                                                                                                    collected from A.                                      diligence in connection with
                                                                    Levine & Baker LLP (outside
                                                                                                                    Levandowski.                                           potential acquisition of Ottomotto
                                                                        counsel for Lior Ron)




         of 100
Filed: 02/24/21
                                                                                                                                                                           in anticipation of potential
                                                                                                                                                                           litigation.
                                                                                                                                                                           Attachment to Investigation
                                                                                                                                                                           Report. Report of forensic
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    Report generated during                                analysis prepared as part of
                                                                          counsel for Uber)
                                                                                                                    Due Diligence                                          investigation conducted at
                                                                  O’Melveny & Myers LLP (outside
                                                                                                                    Investigation                             Uber In-     direction of counsel for Uber for
                                               Stroz Friedberg,           counsel for Otto)              August                                                                                                    [same as Index No. 1]
                                       8*                                                                           summarizing analysis of      WP/JI         House       purposes of providing legal advice
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016
                                                                                                                    electronic media                          Counsel      to Uber, in anticipation of
                                                                     counsel for Levandowski)
                                                                                                                    collected from A.                                      litigation, re: due diligence in
                                                                    Levine & Baker LLP (outside
                                                                                                                    Levandowski.                                           connection with potential
                                                                        counsel for Lior Ron)
                                                                                                                                                                           acquisition of Ottomotto in
                                                                                                                                                                           anticipation of potential litigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                              Page 3 of 17




       Page 41
                                                                                                          Case
                                                                                                          Case3:17-cv-00939-WHA
                                                                                                               3:17-cv-00939-WHA Document
                                                                                                                                 Document570-1
                                                                                                                                          370-4 Filed
                                                                                                                                                Filed06/08/17
                                                                                                                                                      05/08/17 Page
                                                                                                                                                               Page37
                                                                                                                                                                    5 of
                                                                                                                                                                      of18
                                                                                                                                                                         60
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                 NATURE       LOCATION
                                                                                                         DATE                                                                                                      AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                        OF         WHERE       BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                              CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                         PRIV-       DOCUMENT     PRIVILEGE
                                                                                                        UMENT                                                                                                      UNAUTHORIZED PERSONS
                                                                                                                                                  ILEGE       WAS FOUND


                                                                                                                                                                           Attachment to Investigation




       Case: 20-03050
                                                                                                                                                                           Report. Report of forensic
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    Report generated during                                analysis prepared as part of
                                                                   counsel for Uber)O’Melveny &
                                                                                                                    Due Diligence                                          investigation conducted at
                                                                   Myers LLP (outside counsel for
                                                                                                                    Investigation                              Uber In-    direction of counsel for Uber for
                                               Stroz Friedberg,     Otto)Donahue Fitzgerald LLP          August                                                                                                    [same as Index No. 1]
                                       9*                                                                           summarizing analysis of       WP/JI         House      purposes of providing legal advice
                                                     LLC                 (outside counsel for            5, 2016
                                                                                                                    electronic media                           Counsel     to Uber, in anticipation of
                                                                    Levandowski)Levine & Baker
                                                                                                                    collected from A.                                      litigation, re: due diligence in
                                                                    LLP (outside counsel for Lior
                                                                                                                    Levandowski.                                           connection with potential
                                                                                Ron)
                                                                                                                                                                           acquisition of Ottomotto in




       Doc# 129-5
                                                                                                                                                                           anticipation of potential litigation.

                                                                                                                                                                           Attachment to Investigation
                                                                                                                                                                           Report. Report of forensic
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    Report generated during                                analysis prepared as part of
                                                                          counsel for Uber)
                                                                                                                    Due Diligence                                          investigation conducted at
                                                                  O’Melveny & Myers LLP (outside
                                                                                                                    Investigation                              Uber In-    direction of counsel for Uber for
                                               Stroz Friedberg,           counsel for Otto)              August                                                                                                    [same as Index No. 1]
                                       10*                                                                          summarizing analysis of       WP/JI         House      purposes of providing legal advice
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016
                                                                                                                    electronic media                           Counsel     to Uber, in anticipation of
                                                                     counsel for Levandowski)
                                                                                                                    collected from A.                                      litigation, re: due diligence in
                                                                    Levine & Baker LLP (outside




         of 100
Filed: 02/24/21
                                                                                                                    Levandowski.                                           connection with potential
                                                                        counsel for Lior Ron)
                                                                                                                                                                           acquisition of Ottomotto in
                                                                                                                                                                           anticipation of potential litigation.
                                                                                                                                                                           Attachment to Investigation
                                                                  Morrison & Foerster LLP (outside
                                                                                                                                                                           Report. Memorandum prepared as
                                                                          counsel for Uber)
                                                                                                                                                                           part of investigation conducted at
                                                                  O’Melveny & Myers LLP (outside                    Memorandum regarding
                                                                                                                                                               Uber In-    direction of counsel for Uber for
                                               Stroz Friedberg,           counsel for Otto)              July 28,   investigation                 AC /                                                             [same as Index No. 1]
                                       11                                                                                                                       House      purposes of providing legal advice
                                                     LLC          Donahue Fitzgerald LLP (outside         2016      methodology for Due           WP/JI
                                                                                                                                                               Counsel     to Uber, in anticipation of
                                                                     counsel for Levandowski)                       Diligence Investigation.
                                                                                                                                                                           litigation, re: due diligence in
                                                                    Levine & Baker LLP (outside
                                                                                                                                                                           connection with potential
                                                                        counsel for Lior Ron)
                                                                                                                                                                           acquisition of Ottomotto.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                               Page 4 of 17




       Page 42
                                                                                                          Case
                                                                                                          Case3:17-cv-00939-WHA
                                                                                                               3:17-cv-00939-WHA Document
                                                                                                                                 Document570-1
                                                                                                                                          370-4 Filed
                                                                                                                                                Filed06/08/17
                                                                                                                                                      05/08/17 Page
                                                                                                                                                               Page38
                                                                                                                                                                    6 of
                                                                                                                                                                      of18
                                                                                                                                                                         60
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE       LOCATION
                                                                                                         DATE                                                                                                      AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF         WHERE      BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                              CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-       DOCUMENT    PRIVILEGE
                                                                                                        UMENT                                                                                                      UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE       WAS FOUND
                                                                                                                                                                           Attachment to Investigation
                                                                                                                                                                           Report. Memorandum containing




       Case: 20-03050
                                                                                                                                                                           the mental impressions,
                                                                  Morrison & Foerster LLP (outside
                                                                                                                                                                           conclusions, and opinions of the
                                                                          counsel for Uber)                         Memorandum regarding
                                                                                                                                                                           author prepared as part of
                                                                  O’Melveny & Myers LLP (outside                    analysis of information
                                                                                                                                                                Uber In-   investigation conducted at
                                               Stroz Friedberg,           counsel for Otto)              August     ascertained from                                                                               [same as Index No. 1]
                                       12                                                                                                          WP/JI         House     direction of counsel for Uber for
                                                     LLC          Donahue Fitzgerald LLP (outside        2, 2016    potential witnesses
                                                                                                                                                                Counsel    purposes of providing legal advice
                                                                     counsel for Levandowski)                       during Due Diligence
                                                                                                                                                                           to Uber, in anticipation of
                                                                    Levine & Baker LLP (outside                     Investigation.
                                                                                                                                                                           litigation, re: due diligence in
                                                                        counsel for Lior Ron)




       Doc# 129-5
                                                                                                                                                                           connection with potential
                                                                                                                                                                           acquisition of Ottomotto in
                                                                                                                                                                           anticipation of potential litigation.

                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      13**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.




         of 100
Filed: 02/24/21
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 5 of 17




       Page 43
                                                                                                          Case
                                                                                                          Case3:17-cv-00939-WHA
                                                                                                               3:17-cv-00939-WHA Document
                                                                                                                                 Document570-1
                                                                                                                                          370-4 Filed
                                                                                                                                                Filed06/08/17
                                                                                                                                                      05/08/17 Page
                                                                                                                                                               Page39
                                                                                                                                                                    7 of
                                                                                                                                                                      of18
                                                                                                                                                                         60
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE       LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF         WHERE      BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-       DOCUMENT    PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE       WAS FOUND


                                                                                                                                                                           Attachment to investigation report




       Case: 20-03050
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      14**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




       Doc# 129-5
                                                                                                                                                                           perform investigation.

                                                                                                                                                                           Attachment to investigation report
                                                                                                                    Communications                                         prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    collected from A.                                      Uber for purposes of providing
                                                                          counsel for Uber)
                                                                                                                    Levandowski and                                        legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside
                                                                                                                    obtained by Stroz                           Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August                                                                                                 [same as Index No. 1]
                                      15**                                                                          Friedberg, LLC during          WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016
                                                                                                                    Due Diligence                               Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)
                                                                                                                    Investigation and                                      Selection of documents for
                                                                    Levine & Baker LLP (outside




         of 100
Filed: 02/24/21
                                                                                                                    appended to Investigation                              inclusion in report reflects thought
                                                                        counsel for Lior Ron)
                                                                                                                    Report.                                                process of investigators retained to
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    File collected from A.                                 Uber for purposes of providing
                                                                          counsel for Uber)
                                                                                                                    Levandowski and                                        legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside
                                                                                                                    obtained by Stroz                           Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August                                                                                                 [same as Index No. 1]
                                      16**                                                                          Friedberg, LLC during          WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016
                                                                                                                    Stroz Investigation and                     Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)
                                                                                                                    appended to Investigation                              Selection of document for
                                                                    Levine & Baker LLP (outside
                                                                                                                    Report.                                                inclusion in report reflects thought
                                                                        counsel for Lior Ron)
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.



                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 6 of 17




       Page 44
                                                                                                          Case
                                                                                                          Case3:17-cv-00939-WHA
                                                                                                               3:17-cv-00939-WHA Document
                                                                                                                                 Document570-1
                                                                                                                                          370-4 Filed
                                                                                                                                                Filed06/08/17
                                                                                                                                                      05/08/17 Page
                                                                                                                                                               Page40
                                                                                                                                                                    8 of
                                                                                                                                                                      of18
                                                                                                                                                                         60
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE       LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF         WHERE      BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-       DOCUMENT    PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE       WAS FOUND
                                                                                                                                                                           Attachment to Investigation
                                                                                                                                                                           Report. Report of forensic




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    Report generated during                                analysis prepared as part of
                                                                   counsel for Uber)O’Melveny &
                                                                                                                    Due Diligence                                          investigation conducted at
                                                                   Myers LLP (outside counsel for
                                                                                                                    Investigation                               Uber In-   direction of counsel for Uber for
                                               Stroz Friedberg,     Otto)Donahue Fitzgerald LLP          August
                                       17*                                                                          summarizing analysis of        WP/JI         House     purposes of providing legal advice [same as Index No. 1]
                                                     LLC                 (outside counsel for            5, 2016
                                                                                                                    electronic media                            Counsel    to Uber, in anticipation of
                                                                    Levandowski)Levine & Baker
                                                                                                                    collected from A.                                      litigation, re: due diligence in
                                                                    LLP (outside counsel for Lior
                                                                                                                    Levandowski.                                           connection with potential
                                                                                Ron)
                                                                                                                                                                           acquisition of Ottomotto in




       Doc# 129-5
                                                                                                                                                                           anticipation of potential litigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                    Communications                                         prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    collected from A.                                      Uber for purposes of providing
                                                                          counsel for Uber)
                                                                                                                    Levandowski and                                        legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside
                                                                                                                    obtained by Stroz                           Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August                                                                                                  [same as Index No. 1]
                                      18**                                                                          Friedberg, LLC during          WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016
                                                                                                                    Due Diligence                               Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)
                                                                                                                    Investigation and                                      Selection of documents for
                                                                    Levine & Baker LLP (outside
                                                                                                                    appended to Investigation                              inclusion in report reflects thought
                                                                        counsel for Lior Ron)
                                                                                                                    Report.                                                process of investigators retained to




         of 100
Filed: 02/24/21
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                        [same as Index No. 1]
                                      19**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 7 of 17




       Page 45
                                                                                                          Case
                                                                                                          Case3:17-cv-00939-WHA
                                                                                                               3:17-cv-00939-WHA Document
                                                                                                                                 Document570-1
                                                                                                                                          370-4 Filed
                                                                                                                                                Filed06/08/17
                                                                                                                                                      05/08/17 Page
                                                                                                                                                               Page41
                                                                                                                                                                    9 of
                                                                                                                                                                      of18
                                                                                                                                                                         60
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE       LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF         WHERE      BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-       DOCUMENT    PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE       WAS FOUND
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      20**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




       Doc# 129-5
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      21**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




         of 100
Filed: 02/24/21
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      22**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 8 of 17




       Page 46
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 42
                                                                                                                                                                    10 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE       LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF         WHERE      BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-       DOCUMENT    PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE       WAS FOUND
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      23**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




       Doc# 129-5
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside
                                                                                                                    Files collected from A.                                Uber for purposes of providing
                                                                          counsel for Uber)
                                                                                                                    Levandowski and                                        legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside
                                                                                                                    obtained by Stroz                           Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August                                                                                                 [same as Index No. 1]
                                      24**                                                                          Friedberg during Due           WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016
                                                                                                                    Diligence Investigation                     Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)
                                                                                                                    and appended to                                        Selection of documents for
                                                                    Levine & Baker LLP (outside
                                                                                                                    Investigation Report.                                  inclusion in report reflects thought
                                                                        counsel for Lior Ron)
                                                                                                                                                                           process of investigators retained to




         of 100
Filed: 02/24/21
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 9 of 17




       Page 47
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 43
                                                                                                                                                                    11 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE    LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF      WHERE         BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-    DOCUMENT       PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE    WAS FOUND




       Case: 20-03050
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and




       Doc# 129-5
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      25**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




         of 100
Filed: 02/24/21
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                   counsel for Uber)O’Melveny &                     Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                   Myers LLP (outside counsel for                   obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,     Otto)Donahue Fitzgerald LLP          August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      26**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC                 (outside counsel for            5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                    Levandowski)Levine & Baker                      Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    LLP (outside counsel for Lior                   appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                                Ron)                                Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.

                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 10 of 17




       Page 48
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 44
                                                                                                                                                                    12 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE    LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF      WHERE         BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-    DOCUMENT       PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE    WAS FOUND




       Case: 20-03050
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.




       Doc# 129-5
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      27**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




         of 100
Filed: 02/24/21
                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 11 of 17




       Page 49
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 45
                                                                                                                                                                    13 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE    LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF      WHERE         BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-    DOCUMENT       PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE    WAS FOUND
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      28**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




       Doc# 129-5
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      29**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




         of 100
Filed: 02/24/21
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      30**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 12 of 17




       Page 50
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 46
                                                                                                                                                                    14 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE    LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF      WHERE         BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-    DOCUMENT       PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE    WAS FOUND
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      31**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




       Doc# 129-5
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      32**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




         of 100
Filed: 02/24/21
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      33**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 13 of 17




       Page 51
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 47
                                                                                                                                                                    15 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE    LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF      WHERE         BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-    DOCUMENT       PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE    WAS FOUND
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                   counsel for Uber)O’Melveny &                     Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                   Myers LLP (outside counsel for                   obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,     Otto)Donahue Fitzgerald LLP          August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      34**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC                 (outside counsel for            5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                    Levandowski)Levine & Baker                      Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    LLP (outside counsel for Lior                   appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                                Ron)                                Report.
                                                                                                                                                                           process of investigators retained to




       Doc# 129-5
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      35**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




         of 100
Filed: 02/24/21
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      36**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 14 of 17




       Page 52
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 48
                                                                                                                                                                    16 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE    LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF      WHERE         BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-    DOCUMENT       PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE    WAS FOUND
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      37**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




       Doc# 129-5
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      38**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




         of 100
Filed: 02/24/21
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      39**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 15 of 17




       Page 53
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 49
                                                                                                                                                                    17 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents

                                                                                                                                                  NATURE    LOCATION
                                                                                                         DATE                                                                                                    AFFIRMATION OF STEPS TAKEN TO ENSURE
                                     INDEX      AUTHOR(S) OF                                                                                         OF      WHERE         BASIS FOR UBER’S ASSERTION OF
                                                                    RECIPIENT(S) OF DOCUMENT1           OF DOC-        SUBJECT MATTER                                                                            CONFIDENTIALITY AND NON-RECEIPT BY
                                     NO.*,**     DOCUMENT                                                                                          PRIV-    DOCUMENT       PRIVILEGE
                                                                                                        UMENT                                                                                                    UNAUTHORIZED PERSONS
                                                                                                                                                   ILEGE    WAS FOUND
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for




       Case: 20-03050
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      40**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




       Doc# 129-5
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  File collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      41**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of document for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to




         of 100
Filed: 02/24/21
                                                                                                                                                                           perform investigation.
                                                                                                                                                                           Attachment to investigation report
                                                                                                                                                                           prepared at direction of counsel for
                                                                  Morrison & Foerster LLP (outside                  Files collected from A.
                                                                                                                                                                           Uber for purposes of providing
                                                                          counsel for Uber)                         Levandowski and
                                                                                                                                                                           legal advice to Uber, in
                                                                  O’Melveny & Myers LLP (outside                    obtained by Stroz
                                                                                                                                                                Uber In-   anticipation of litigation, re: due
                                               Stroz Friedberg,           counsel for Otto)              August     Friedberg, LLC during                                                                       [same as Index No. 1]
                                      42**                                                                                                         WP/JI         House     diligence in connection with
                                                     LLC          Donahue Fitzgerald LLP (outside        5, 2016    Due Diligence
                                                                                                                                                                Counsel    potential acquisition of Ottomotto.
                                                                     counsel for Levandowski)                       Investigation and
                                                                                                                                                                           Selection of documents for
                                                                    Levine & Baker LLP (outside                     appended to Investigation
                                                                                                                                                                           inclusion in report reflects thought
                                                                        counsel for Lior Ron)                       Report.
                                                                                                                                                                           process of investigators retained to
                                                                                                                                                                           perform investigation.




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                                Page 16 of 17




       Page 54
                                                                                                          Case 3:17-cv-00939-WHA Document 570-1
                                                                                                                                          370-4 Filed 06/08/17
                                                                                                                                                      05/08/17 Page 50
                                                                                                                                                                    18 of 60
                                                                                                                                                                          18
                                    Waymo LLC v. Uber Technologies, Inc., et al., No. 3:17-cv-00939-WHA (N.D. Cal.)
                                    Defendants’ Privilege Log Associated with March 31, 2017 Production of Documents



                                                                                                            Stroz Friedberg LLC                                    Morrison & Foerster LLP
                                                                                            Judith Branham                                            Eric Tate
                                                                                            Scott Brown                                               Anna Ferrari
                                                                                            Hanley Chew                                               Elizabeth Balassone




       Case: 20-03050
                                                                                            Eric Friedberg                                            Shouvik Biswas
                                                                                            Mary Fulginiti                                            Elizabeth Crandall-Whittom
                                                                                            Melanie Maugeri                                           Sarah Davis
                                                                                            Mitchell Dobi                                             Derek Foran
                                                                                            Cristina Antalik                                          Teresa MacLean
                                                                                            Jessica Madore                                            Colette Reiner Mayer
                                                                                                                                                      Frances Sagapolu
                                                                                                                                                      Diek Van Nort




       Doc# 129-5
                                                                                                                                                      Ethel Villegas
                                                                                                           Uber Technologies, Inc.                    Ben Williams
                                                                                            Andrew Glickman, Esq.
                                                                                            Todd Hamblet, Esq.
                                                                                            Christian Lymn, Esq.                                                  O’Melveny & Myers LLP
                                                                                            Angela Padilla, Esq.                                      Eric Amdursky
                                                                                            Justin Suhr, Esq.                                         Paul Sieben
                                                                                            Robert Wu, Esq.
                                                                                            Salle Yoo, Esq.




         of 100
Filed: 02/24/21
                                                                                                            Ottomotto LLC                                          Donahue Fitzgerald LLP
                                                                                            Adam Bentley, Esq.                                        John F. Gardner
                                                                                            Anthony Levandowski                                       Branden Clary
                                                                                            Lior Ron
                                                                                                                                                                       Levine & Baker LLP
                                                                                                                                                      Alisa J. Baker




                                    *With respect to memoranda/reports marked with a single asterisk, the reports themselves (which, on their own, constitute work product) are undated. The date of the report/memorandum listed in this log is the date of the




       Entered: 02/24/21 04:14:33
                                    Investigation Report.

                                    **With respect to documents marked with two asterisks, the date of the document in this log is listed as the date of the Investigation Report, as it is the selection for and inclusion in that report that forms the basis for the
                                    assertion of work product privilege. The author of these documents is listed as Stroz Friedberg, LLC because it is the entity who selected the documents for inclusion in the Investigation Report. The author of the underlying
                                    communication(s)/document(s) is not listed in this privilege log because doing so would reveal the work product over which privilege is being asserted.

                                                                                                                                              Page 17 of 17




       Page 55
    Case 3:17-cv-00939-WHA Document 570-1 Filed 06/08/17 Page 51 of 60




                        EXHIBIT D




Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 56
                                       of 100
    Case
     Case3:17-cv-00939-WHA
          3:17-cv-00939-WHA Document
                             Document570-1
                                      370-3 Filed
                                             Filed06/08/17
                                                   05/08/17 Page
                                                             Page52
                                                                  1 of 60
                                                                       9















                        EXHIBIT3



                       




Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 57
                                       of 100
      Case
       Case3:17-cv-00939-WHA
            3:17-cv-00939-WHA Document
                               Document570-1
                                        370-3 Filed
                                               Filed06/08/17
                                                     05/08/17 Page
                                                               Page53
                                                                    2 of 60
                                                                         9




PRIVILEGED AND CONFIDENTIAL

ENGAGEMENT LETTER

VIA EMAIL

As of March 4, 2016

Eric Akira Tate
Partner
Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105

Paul Sieben
Partner
O'Melveny & Myers LLP
2765 Sand Hill Road
Menlo Park, CA 94025


Dear Counsel:

Thank you to Morrison & Foerster LLP ("Morrison") and its client Uber Technologies, Inc. ("Uber"), to
O'Melveny & Myers LLP ("O'Melveny") and its client Ottomotto LLC ("Ottomotto") for jointly engaging
Stroz Friedberg, LLC. This letter (the "Agreement") will serve to document the terms and conditions of
our engagement.

Services

Morrison and O'Melveny (each a "Client', and together "Clients") on behalf of their clients Uber and
Ottomotto, respectively, have requested that Stroz Friedberg, LLC ("Stroz Friedberg"), among other things,
provide




                   roz ne erg w1 use en ena prov1 e o us y 1en s o a1                 ,en s m eir review o
  ocumen s or potential relevance or potential privilege, it being understood that the ultimate decision to
assert a privilege and/or the relevance of any particular document will be made by Clients pursuant to the
protocol attached hereto as Exhibit A. Stroz Friedberg will report the results of its factual investigation to
Clients pursuant to the protocol attached hereto as Exhibit A. These services constitute the "Engagement".
Uber agrees to pay all fees, charges and disbursements incurred in connection with the Services, in
accordance with the terms set forth in this Agreement. Stroz Friedberg is not authorized to practice law or
provide legal services and that the services offered by Stroz Friedberg as part of the Engagement are
limited to non-legal services.



a) General Rates. Stroz Friedberg charges for the time devoted to the Engagement on an hourly fee
basis, at the rates in effect when the work is performed. The current hourly rates are set forth as
follows: Chairmen and Executive Managing Directors: $1,000 - $1,150; Managing Directors and Vice
Presidents: $680 - $850; Directors and Assistant Directors: $600 - $715; Consulting and Forensics


Case: 20-03050        Doc# 129-5        Filed: 02/24/21 Entered: 02/24/21 04:14:33                 Page 58
                                                   of 100
                                             strozfriedberg.com
       Case
        Case3:17-cv-00939-WHA
             3:17-cv-00939-WHA Document
                                Document570-1
                                         370-3 Filed
                                                Filed06/08/17
                                                      05/08/17 Page
                                                                Page54
                                                                     3 of 60
                                                                          9




Professionals: $250 - $600; Data Discovery Professionals: $275 - $375; and Administrative Professionals:
$110 - $275. These rates apply generally, as well as to travel. The use of subcontractors, if needed, will
be charged at Stroz Friedberg’s rates.

b) Machine Time and Specialized Solutions. The rate for machine time devoted to running a forensic
process is $95 per hour. The rate for use of our proprietary host interrogation tool is $100 per host
(capped at $150,000 per incident); our network traffic capture tool $1,500 per week; our proprietary
incident response tool $5,000 per week per platform; the OmniPeek Network Analyzer $5,000 per week
per platform; and our high speed, on-site malware analysis and forensic hosting tool, $2,500 per week per
platform. Use of our mobile electronic disclosure/discovery processing, hosting and production unit will
be charged at an amount to be structured depending upon the circumstances of the deployment.

c) Electronic Discovery Services. Any electronic discovery consulting services will be billed at the hourly
rates set forth above. All other electronic discovery charges are detailed in Exhibit B.

d) Intelligence and Investigations Division. Forensic accounting, due diligence, or investigation services
requested by Clients will be performed by our Intelligence and Investigations division at the rates in effect
when the work is performed.

e) Testimony. Written testimony or reports will be provided at normal hourly rates. Internal peer review is
part of an Engagement, and normal hourly rates will apply to any supervision of oral testimony and any
internal peer review of proposed reports, affidavits, declarations or oral testimony.

f) Retainer. Stroz Friedberg requests an initial retainer of $75,000 to begin work in this Engagement. In
cases where Stroz Friedberg’s fees and charges approach the limit of the initial or a later retainer amount,
Stroz Friedberg will request funds to replenish the retainer. At the end of the Engagement, Stroz
Friedberg agrees to refund to Uber any amount of the retainer or replenishment, not properly applied to
fees and costs incurred as of the date of termination.

g) Miscellaneous Charges. Stroz Friedberg may charge for other miscellaneous expenses, fees, and
costs including, but not limited to, use of forensically-prepared thumb drives or hard drives (at $50 - $420
depending on size); other computer hardware and digital media; transportation, meals, and lodging;
copies or printed documents; overnight delivery charges; storage fees for original media provided to Stroz
Friedberg, after 30 days at rates up to $50 per month per item; credit check fees, and database searches.
Stroz Friedberg reserves the right to pass on any reasonable legal fees and expenses that are incurred
as the result of the Engagement but will notify Uber before such fees and expenses are incurred.

h) Invoices. The charges will be billed 100% to Uber. Stroz Friedberg will send invoices directly to Uber
with a copy to Morrison. Invoices are due within 30 days of the invoice date. Morrison and Uber shall
notify Stroz Friedberg in writing of any disputed charges within these 30 days; otherwise Stroz Friedberg’s
invoices shall be deemed payable in full. Any charges that remain undisputed and unpaid 30 days after
the invoice date will accrue interest at 1.5 percent per month. Stroz Friedberg reserves the right to
terminate its services at any time if Uber fails to pay Stroz Friedberg’s invoices on time or fails to pay the
requested refresher of a retainer. Any provided estimates of fees and expenses are only estimates and
are not binding.

Confidentiality

The purpose of the Engagement is to enable Uber, Ottomotto, Anthony Levandowski and Lior Ron (who
are parties to a Joint Defense and Common Interest Agreement), along with their respective counsel, to
understand certain factual matters potentially relevant to potential litigation and related matters; therefore,
Stroz Friedberg’s communications with Clients, Uber, Ottomotto, (and Messrs. Levandowski and Ron
(including their respective counsel), Stroz Friedberg’s work product, and all information and data received
from Clients, Uber, and Ottomotto(including its employees and/or their respective counsel) are covered by
common interest, attorney-client privilege and/or attorney work product doctrine. Accordingly, Stroz
Friedberg will maintain as confidential all information and data it receives from Clients, Uber, Ottomotto
(including its employees), and Messrs. Levandowski and Ron (including their respective counsel) (the

                                                                                                            
Case: 20-03050         Doc# 129-5        Filed: 02/24/21       Entered: 02/24/21 04:14:33           Page 592
                                                 of 100
       Case
        Case3:17-cv-00939-WHA
             3:17-cv-00939-WHA Document
                                Document570-1
                                         370-3 Filed
                                                Filed06/08/17
                                                      05/08/17 Page
                                                                Page55
                                                                     4 of 60
                                                                          9




"Confidential Information"), and not disclose any Confidential Information to any parties other than Clients,
Uber, Ottomotto, or Messrs. Levandow ski and Ron (including their respective counsel). Any such
disclosures of Confidential Information disclosures of data from Ottomotto or Messrs. Levandowski and
Ron (including through their respective counsel) to Uber shall be governed by the protocol attached
hereto as Exhibit A.

Stroz Friedberg agrees all communications (including emails) by it relating to the Engagement w ill be sent
to all Clients together. In addition, all phone calls relating to the Engagement must include all Clients,
unless otherwise agreed to in writing by all Clients. However, communications concerning general
administrative or billing matters may be dealt w ith individually. In performing the Engagement, Stroz
Friedberg agrees that only information relating to the Services and purpose of the Engagement may be
disclosed to Morrison and Uber, provided, however, that in the event such information includes or may
include confidential or proprietary information of a former employer of an Ottomotto employee, or there is
any potential question or uncertainty w hether information relates to the Services and purpose of the
Engagement, such information w ill be disclosed to Clients only on an outside counsel attorney's eyes only
(AEO) basis. Notwithstanding the foregoing, under no circumstances w ill Stroz Friedberg disclose to
Uber or Morrison or any of their representatives any attorney-client privileged communications between
Ottomotto and/or any of its employees, stockholders, officers, members, managers or directors, on the
one hand, and counsel for Ottomotto or counsel to any of such persons, on the other hand, that are
disclosed to or discovered by Stroz Friedberg in its performance of the services. For the avoidance of
doubt, communications between Ottomotto and/or any of its employees, stockholders, officers, members,
managers or directors, on the one hand, and any of the following attorneys and law firms, on the other
hand, is attorney-client privileged communication and w ill not be disclosed by Stroz Friedberg to Uber or
Morrison or any of their representatives: O'Melveny & Myers LLP, Fenwick & West LLP (including text
messages with Ted Wang at                       , Orrick, Herrin ton & Sutcliffe LLP, Donahue Fitzgerald LLP
(including emails with John ar ner a                                ), Ognen Stojanovski at
ognen@alumni.stanford.edu, Doug Man e at man e                  m awgroup.com, Maureen Dorney at
maureen@paradigmcounsel.com, GCA Law Partners LLP, or Levine & Baker LLP or any other attorney
or law firm w ith w hom such persons had attorney-client privileged communications.

Confidential Information does not include (1) information that has been or is, prior to the Engagement, in
the public record, or is placed in the public record by Clients, Uber, or Ottomotto after the Engagement
begins, through no unlawful act of anyone; (2) indications of compromise (i.e., data, configurations,
specifications, and other conditions that are identified as malware, vulnerabilities, anomalies,
compromises, or potentially harmful conditions) identified by Stroz Friedberg; or (3) facts necessary to set
forth in proceedings for non-payment of invoices. If Stroz Friedberg encounters what it deems to be any
child pornography on any computer media delivered to it in the course of the Engagement, Stroz
Friedberg reserves the right to disclose such contraband to the appropriate authorities.

Authority to Access Data and Indemnification

Uber and Ottomotto each authorize Stroz Friedberg to access the data related to this Engagement and
represents that such access does not violate any applicable law or treaty. Uber and Ottomotto agree to
hold harmless and indemnify Stroz Friedberg, including its officers, employees, and agents against all
third-party claims, damages and costs including attorneys' fees and disbursements arising from the
Engagement, except for actions by Stroz Friedberg, its officers, employees, and/or agents that are
adjudicated to constitute w illful misconduct or gross negligence.

Limitation of Liability and Damages




                                                       or during Stro             efforts to complete the
                                               illful misconduct of Stroz Friedberg will not be liable for
direct or indirect damages arising from harm that may occur to
                        Any data, especially data restored fro                                             s or


Case: 20-03050         Doc# 129-5        Filed: 02/24/21       Entered: 02/24/21 04:14:33           Page 603
                                                  of 100
       Case
        Case3:17-cv-00939-WHA
             3:17-cv-00939-WHA Document
                                Document570-1
                                         370-3 Filed
                                                Filed06/08/17
                                                      05/08/17 Page
                                                                Page56
                                                                     5 of 60
                                                                          9




other malware; therefore, Clients, Uber and Ottomotto assume responsibility to protect themselves with
respect to the receipt of data from Stroz Friedberg or any other party and shall advise its agents and third-
party recipients to take similar precautions. Other than due to its and their willful misconduct, in no event
shall Stroz Friedberg, its officers, employees, or agents be liable for damages, under any theory, beyond
the amount paid to Stroz Friedberg under this Engagement.

Return of Client Materials

Prior to the end of the Engagement, Stroz Friedberg and Clients will confirm the disposition of any original
materials provided by Client or Uber or Ottomotto, to Stroz Friedberg. In the event that, after using its
reasonable efforts to do so, Stroz Friedberg is not able to return to Clients, Uber, or Ottomotto original
materials provided by Clients, Uber, or Ottomotto to Stroz Friedberg, Stroz Friedberg reserves the right to
destroy such original materials pursuant to its then-current destruction policy (subject to the preceding
sentence).

Conflicts

This Engagement pertains to a discrete matter and would not preclude Stroz Friedberg from rendering
services to other clients adverse to Clients or Uber or Ottomotto on matters that are not specifically
related to this Engagement.

Miscellaneous

Clients, Uber, Ottomotto and Stroz Friedberg agree that the Engagement shall be governed by and
construed and enforced in accordance with the internal laws of the State of California (as opposed to the
conflict of law provisions) as an agreement made and to be performed entirely within such State. Clients,
Uber, Ottomotto, and Stroz Friedberg agree that this Agreement (1) may not be modified or amended,
except by a writing signed by each party; (2) shall be binding upon each party, its successors and
permitted assigns; and (3) contains the entire agreement and understanding among Clients, Uber,
Ottomotto, and Stroz Friedberg with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, among Clients, Uber, Ottomotto, and Stroz Friedberg
with respect to the subject matter hereof. No provision of this Agreement may be waived except in writing
by the party against whom such waiver is sought to be enforced. No express or implied waiver, breach or
default by any party of any provision of this Agreement shall constitute a continuing waiver of such
provision or of any other provision of this Agreement. Clients, Uber, Ottomotto, and Stroz Friedberg
hereby consent to the jurisdiction of the Superior Court of the State of California for the County of Santa
Clara and the United States District Court for the Northern District of California for all purposes in
connection with the Engagement, and further consent that any process or notice of motion may be served
as a notice, if in writing and given by (1) prepaid certified or regular first class mail, (2) personal delivery,
or (3) nationally recognized overnight delivery service at the addresses set forth at the beginning of this
letter, and shall be deemed given when sent, within or without the State of California, provided a
reasonable time for appearance is allowed. This letter, along with the protocol attached hereto,amends,
restates, and supersedes all previous communications between the undersigned regarding the
Engagement.




                                                                                                              
Case: 20-03050         Doc# 129-5        Filed: 02/24/21        Entered: 02/24/21 04:14:33            Page 614
                                                 of 100
       Case
        Case3:17-cv-00939-WHA
             3:17-cv-00939-WHA Document
                                Document570-1
                                         370-3 Filed
                                                Filed06/08/17
                                                      05/08/17 Page
                                                                Page57
                                                                     6 of 60
                                                                          9




 If you find this letter satisfactory, kindly return an executed copy together with Uber's check or wire
 transfer in the amount of $75,000. Stroz Friedberg looks forward to working with you. Very truly yours.

 STROZ FRIEDBERG, LLC


 By:
         Eric Friedberg
         Executive Chairm


         AGREED TO AND ACCEPTED:                           AGREED TO AND ACCEPTED:
         Morrison & Foerster LLP                           O 'Melveny & Meyers




         B y : - - - -- - -- - -                           s'IC:     I"'~
             Eric Akira Tate                                     Paul Sieben
             Partner                                             Partner



         ACKNOWLEDGED AND AGREED TO:                       ACKNOWLEDGED AND AGREED TO:
         Uber Technologies, Inc.                           Ottomotto LLC


         By: _ _ _ _ _ _ _ _ __                            By:         ~
           Name:                                              Name:    LJOR roN
           Title:                                             Title:p ~s1D£ft\




                                                                                                           6

Case: 20-03050        Doc# 129-5         Filed: 02/24/21         Entered: 02/24/21 04:14:33          Page 62
                                                  of 100
       Case
        Case3:17-cv-00939-WHA
             3:17-cv-00939-WHA Document
                                Document570-1
                                         370-3 Filed
                                                Filed06/08/17
                                                      05/08/17 Page
                                                                Page58
                                                                     7 of 60
                                                                          9




 If you find this letter satisfactory, kindly return an executed copy together with Uber's check or wire
 transfer in the amount of $75,000. Stroz Friedberg looks forward to working with you. Very truly yours,

 STROZ FRIEDBERG, LLC


 By:
         Eric Friedberg
         Executive Chairma


         AGREED TO AND ACCEPTED:                           AGREED TO AND ACCEPTED:
         Morrison & Foerster LLP                           O'Melveny & Meyers


               &c tltfotr
         By:-- - -- - - - - - -
                                                           By: _ _ _ _ _ _ _ _ __
           Eric Akira Tate                                     Paul Sieben
           Partner                                             Partner



         ACKNOWLEDGED AND AGREED TO:                       ACKNOWLEDGED AND AGREED TO:
         Uber Tech nologies, Inc.                          Ottomotto LLC


         By:_ _ _ _ _ _ _ _ _ __                           By:_ _ _ _ _ _ _ _ _ __
           Name:                                             Name:
           Title:                                            Title:




                                                                                                           6


Case: 20-03050        Doc# 129-5        Filed: 02/24/21       Entered: 02/24/21 04:14:33            Page 63
                                                 of 100
      Case
       Case3:17-cv-00939-WHA
            3:17-cv-00939-WHA Document
                               Document570-1
                                        370-3 Filed
                                               Filed06/08/17
                                                     05/08/17 Page
                                                               Page59
                                                                    8 of 60
                                                                         9




If you find this letter satisfactory, kindly return an executed copy together with Uber’s check or wire
transfer in the amount of $75,000. Stroz Friedberg looks forward to working with you. Very truly yours,

STROZ FRIEDBERG, LLC


By:     _____________________________
        Eric Friedberg
        Executive Chairman


        AGREED TO AND ACCEPTED:                           AGREED TO AND ACCEPTED:
        Morrison & Foerster LLP                           O’Melveny & Meyers



        By: ___________________________                   By: ___________________________
            Eric Akira Tate                                   Paul Sieben
            Partner                                           Partner



        ACKNOWLEDGED AND AGREED TO:                       ACKNOWLEDGED AND AGREED TO:
        Uber Technologies, Inc.                           Ottomotto LLC


         By: ~                ·/L-                        By:____________________________
                                                            Name:
            ~ a Padilla
            Title: Associate General Counsel,               Title:
                   Employment and Litigation




                                                                                                          6
Case: 20-03050        Doc# 129-5       Filed: 02/24/21      Entered: 02/24/21 04:14:33          Page 64
                                                of 100
              Case
               Case3:17-cv-00939-WHA
                    3:17-cv-00939-WHA Document
                                       Document570-1
                                                370-3 Filed
                                                       Filed06/08/17
                                                             05/08/17 Page
                                                                       Page60
                                                                            9 of 60
                                                                                 9




                                                       EXHIBIT B


EARLY CASE ASSESSMENT- FIRST GLANCE

  •   First Glance Processing (concept clustering, searching, visual data analysis, ability   $ 125/GB
      to cull data/promote docs for full processing to review platform)
PROCESSING
  •   Data culling (de-NIST, dedupe, date and/or keyword filtering, )                         $ 75/GB
  •   Processing (de-NIST, dedupe, extract text/metadata & embedded objects,                  $ 295/GB
      promote to review)
  •   Foreign Language Translation to English (machine translation)                           $ 295/GB or$ .03/page
PRE-PROCESSED DATA
                                                 rd
  •   Ingestion of Pre-Processed Data (Paper/ 3 Party Productions/ Migrated Data)             $ 75/GB
  •   OCR or other text extraction                                                            $100/GB
REVIEW ANALITICS
  •   Relativity Analytics Bundle (Near Duplication & Email Threading, Conceptual             $175/GB
      Search, Clustering, Categorization {Predictive Coding), Keyword Expansion)
  •   Stroz Analytics Bundle (Near Duplication & Email Threading, Conceptual Search,          $ 150/GB
      Clustering, Categorization {Predictive Coding), Keyword Expansion)
         Note: Near dupe and threading can be unbundled upon request at $ 75/GB
        Note: Privilege Analytics can be unbundled upon request at $ 50/GB
HOSTING
  •   Standard Hosting                                                                        $ 35/GB/month
  •   Near-line " ln" /Active "Out" Hosting                                                   $ 10/$ 35/GB/month
  •   User Licenses                                                                           $ 100/user/month
PRODUCTION

  •   Tiff Generation                                                                         $.03/page
  •   Tiff Bundle {Production including Bates Stamping, Branding & Watermarking)              $.OS/page
  •   Load File Delivery                                                                      $ 75/load fi le
  •   Output to Hard Drive                                                                    $ 175 to$ 400 per drive
  •   Output to CD/DVD                                                                        $ 35/$ 55 per media
DATA STORAGE
  •   Data Deletion                                                                           No Charge
  •   Full Archiving                                                                          $ 35/GB
  •   Near Line Storage                                                                       $ 10/GB/month
CONSULTING & ENGINEERING SERVICES
  •   Expert Consulting & Forensic Analysis                                                   Per Engagement Letter
  •   Project Management & Exception Handling                                                 Per Engagement Letter
  •   Customized Engineering Services                                                         Per Engagement Letter




       Case: 20-03050         Doc# 129-5        Filed: 02/24/21       Entered: 02/24/21 04:14:33         Page 656
                                                         of 100
      Case 3:17-cv-00939-WHA Document 570-2 Filed 06/08/17 Page 1 of 2




                        EXHIBIT 2




Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 66
                                       of 100
               Case 3:17-cv-00939-WHA Document 570-2 Filed 06/08/17 Page 2 of 2


   'AIIOl'My or Forty wflhourA/torney:                                                                                       Fur u,wt U8'! Only
    QUINN EMANUEL URQUHART & SULLNAN
    50 CALIFORNIA STREET, 22ND FLOOR
    SAN FRANCISCO, CA 941 ll
   Telephone No.• 415-875-6600 FAX No: 415-875-6700
                                                                         IRef No. or File No.:
   Attorney/or: Plaintiff                                                   01980-00104
   Insert name ofCourt, andJ11diclal Dislricl and Branch Court:
    United States District Court For The Northern District Of California
   Plalntlj/: WAYMO LLC
   Defe11dant: UBER TECHNOLOGIES, INC.; ET AL
          PROOF OF SERVICE                                                                                       Case Number:
     SUBPOENA TO PRODUCE
                                                    'Hearing Date:
                                                       Thu, May. 25, 2017
                                                                                 rime·
                                                                                   9:~0AM
                                                                                                 repf/Dlv:
                                                                                                                   3:17-CV-00939-WHA
  J. At the time ofservice I was at least 18years ofage and not a party to this action.

  2. I served copies of the SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT;
     INSPECTION OF PREMISES JN A CIVIL ACTION.

 3. a. Party served:                                              STROZ FRIEDBERG, LLC C/O CSC LAWYERS
    b. Person served:                                             BECKY DE GEORGE, AUTHORIZED TO ACCEPT SERVICE, White, Female,
                                                                  52 Years Old, Blonde Hair, 5 Feet 7 lnches, 200 Pounds

 4. Address where the party was served:                           2710 GATEWAY OAKS DRIVE, STE. 150N
                                                                  SACRAMENTO, CA 95833
 5. J served the party:
    a. by personal service, I personally delivered the documents listed in item 2 to the party or person authorized to receive
       process for the party (I) on: Wed., May. 10, 2017 (2) at: 2:27PM
    b. I received this subpoenafor service on:         Wednesday, May 10, 2017

 6. Witness fees were not demanded or paid.

 7. Person Wlto Served Papers:                                                                    Recoverable CO!il Per CCP 1033.5(0)(4)(8)
     a. JEFFREY W. ABEGGLEN                                                  d. The Fee for Service was:


      ~ &Af'EGAI. SERVICE*                                                   e. J am: (3) registered California process server
                                                                                         (i) Independent Contractor
                                                                                            (ii) Registration No.:       2009-98
  1541 Bayshore Hwy.
  Burlingame, CA 94010-1602                  Fax (660) 697-4640                             (iii) County:                Sacramento
  (650t 697-9431




8. I declare under pe11a/ty ofperjury u11der tlte laws oftl1e State ofColifomla that t/1eforegoir1
   Date: Wed, May. IO, 2017

        Judicial Council Form
Rule 2.150.(a)&(bf Rev January 1, 2007




    Case: 20-03050                 Doc# 129-5              Filed: 02/24/21           Entered: 02/24/21 04:14:33                       Page 67
                                                                    of 100
     Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 1 of 33




                        EXHIBIT 3




Case: 20-03050   Doc# 129-5   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 68
                                       of 100
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 2 of 33

        

       5REHUW%(OOLV3& pro hac vice IRUWKFRPLQJ        
        .,5./$1' (//,6//3
       1RUWK/D6DOOH6WUHHW
        &KLFDJR,OOLQRLV
       7HOHSKRQH  
        )DFVLPLOH  
       (PDLOUHOOLV#NLUNODQGFRP
        
       .HYLQ.&KDQJ 6%1 
        .,5./$1' (//,6//3
       &DOLIRUQLD6WUHHW
        6DQ)UDQFLVFR&DOLIRUQLD
       7HOHSKRQH  
        )DFVLPLOH  
       (PDLONHYLQFKDQJ#NLUNODQGFRP
        
       $WWRUQH\VIRU
        Stroz Friedberg, LLC


                                   81,7('67$7(6',675,&7&2857

                                1257+(51',675,&72)&$/,)251,$

                                6$1)5$1&,6&2',9,6,21
                                             
      :$<02//&                          &$6(12FY:+$
                                              
             3ODLQWLII                     1213$57<6752=)5,('%(5*//&¶6
                                              5(63216(6$1'2%-(&7,21672
      Y                                    3/$,17,)):$<02//&¶668%32(1$
                                              72352'8&('2&80(176
      8%(57(&+12/2*,(6,1&             ,1)250$7,21252%-(&7,21625
        277202772//&2772                  723(50,7,163(&7,212)35(0,6(6
      758&.,1*//&                         ,1$&,9,/$&7,21
                                              
      
               'HIHQGDQWV
      
               
      
        
      













        1213$57<6752=)5,('%(5*//&¶6                                      &$6(12&9:+$
     Case: 20-03050 2%-(&7,21672
        5(63216(6$1'  Doc# 129-5   Filed:
                                  :$<02   02/24/21
                                                               Entered: 02/24/21 04:14:33   Page 69
        //&¶668%32(1$                       of 100
                                                            
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 3 of 33

         

               3XUVXDQWWR5XOHRIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUH6WUR])ULHGEHUJ//& ³6WUR]

        )ULHGEHUJ´  E\ DQG WKURXJK LWV XQGHUVLJQHG FRXQVHO KHUHE\ UHVSRQGV DQG REMHFWV WR 3ODLQWLII

        :D\PR //&¶V ³:D\PR´  6XESRHQD 7R 3URGXFH 'RFXPHQWV ,QIRUPDWLRQ 2U 2EMHFWV 2U 7R

        3HUPLW,QVSHFWLRQ2I3UHPLVHV,Q$&LYLO$FWLRQ WKH³5HTXHVWV´ GDWHG0D\

                                                 *(1(5$/2%-(&7,216

                7KHIROORZLQJ*HQHUDO2EMHFWLRQVDSSO\WRDQGDUHLQFRUSRUDWHGLQWRHDFK6SHFLILF2EMHFWLRQ

        VHWIRUWKEHORZDVLIIXOO\VHWIRUWKWKHUHLQ

                      6WUR] )ULHGEHUJ REMHFWV WR HDFK 5HTXHVW WR WKH H[WHQW WKDW LW SXUSRUWV WR UHTXLUH WKH

        SURGXFWLRQRIGRFXPHQWVWKDWDUHHTXDOO\DYDLODEOHWRWKHSDUWLHVWRWKHDERYHFDSWLRQHGOLWLJDWLRQRU

       DUHSXEOLFO\DYDLODEOH6WUR])ULHGEHUJLVDQRQSDUW\DQGVKRXOGQRWEHDUWKHFRVWRIGLVFRYHU\WKDW

       FDQEHREWDLQHGIURPSDUWLHVWRWKHOLWLJDWLRQRUSXEOLFO\DYDLODEOHVRXUFHV6WUR])ULHGEHUJUHVHUYHV

       WKH ULJKW WR VHHN FRVWV RI FRPSOLDQFH ZLWK HDFK 5HTXHVW WKDW UHTXLUHV 6WUR] )ULHGEHUJ WR LQFXU

       ³VLJQLILFDQWH[SHQVH´DVWKDWWHUPLVXVHGLQ)HGHUDO5XOHRI&LYLO3URFHGXUH G  % LL $VVHW

       IRUWK LQ 1LQWK &LUFXLW¶V GHFLVLRQ LQ Legal Voice v. Stormans Inc.  )G   WK &LU

        5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFHZLWK

       DVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´

                     6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWVHHNVLQIRUPDWLRQZKLFK

       LVQHLWKHUUHOHYDQWQRUUHDVRQDEO\FDOFXODWHGWROHDGWRWKHGLVFRYHU\RIDGPLVVLEOHHYLGHQFH

                     6WUR] )ULHGEHUJ REMHFWV WR HDFK 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GRFXPHQWV RU

       LQIRUPDWLRQIURP6WUR])ULHGEHUJWKDWFRQWDLQVHQVLWLYHFRQILGHQWLDOFRPSHWLWLYHGHYHORSPHQWDORU

       FRPPHUFLDOUHVHDUFKLQIRUPDWLRQWKDWLVRIDSURSULHWDU\QDWXUHDQGRULVSURWHFWHGE\RWKHUSULYDF\

       SURWHFWLRQVSURYLGHGE\DSSOLFDEOHODZVUXOHVDQGRUUHJXODWLRQV

                     6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWLVYDJXHDPELJXRXVDQG

       XQFOHDULQFOXGLQJWKHXVHRIWHUPVWKDWDUHQRWGHILQHGDQGRUQRWRWKHUZLVHVXVFHSWLEOHWRDQ\VLQJOH

       PHDQLQJ

                     6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWLVGXSOLFDWLYH

                     6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWLVRYHUO\EURDGRUXQGXO\

       EXUGHQVRPH
        1213$57<6752=)5,('%(5*//&¶6                                                 &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6               Entered: 02/24/21 04:14:33            Page 70
        68%32(1$                                  of 100
         
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 4 of 33

         

                     6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWIDLOVWRFRPSO\ZLWKWKH

        UHTXLUHPHQWVRI5XOHRIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHWR³GHVFULEHHDFKLWHP>UHTXHVWHG@

        ZLWKUHDVRQDEOHSDUWLFXODULW\´

                     6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWIDLOVWRGHVLJQDWHDWLPHRU

        VFRSHRUGHVLJQDWHVDWLPHRUVFRSHWKDWLQOLJKWRIWKHUHOHYDQWFLUFXPVWDQFHVLVRYHUEURDGRULV

        QHLWKHUUHOHYDQWQRUUHDVRQDEO\FDOFXODWHGWROHDGWRWKHGLVFRYHU\RIDGPLVVLEOHHYLGHQFH

                     6WUR] )ULHGEHUJ REMHFWV WR HDFK 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GRFXPHQWV RU

        LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\

        RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQZKLFKEHORQJWRDWKLUGSHUVRQRUWR6WUR])ULHGEHUJ$Q\

       LQDGYHUWHQW SURGXFWLRQ RU GLVFORVXUH RI SULYLOHJHG LQIRUPDWLRQ VKDOO QRW EH GHHPHG WR FRQVWLWXWH D

       ZDLYHURIDQ\SULYLOHJH

                   6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWVHHNVPDWHULDOWKDWPD\

       QRWEHGLYXOJHGE\ODZ

                   6WUR] )ULHGEHUJ REMHFWV WR HDFK 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV WR LPSRVH XSRQ

       6WUR])ULHGEHUJDQREOLJDWLRQWRSURYLGHGRFXPHQWVQRWLQLWVSRVVHVVLRQFXVWRG\DQGRUFRQWURORU

       WRFUHDWHGRFXPHQWVWKDWGRQRWFXUUHQWO\H[LVW

                   6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWSXUSRUWVWRUHTXLUH6WUR]

       )ULHGEHUJWRUHVSRQGRQEHKDOIRIDQ\SHUVRQRUHQWLW\RWKHUWKDQ6WUR])ULHGEHUJ6WUR])ULHGEHUJ

       UHVSRQGVWRWKHVH5HTXHVWVRQO\RQEHKDOIRILWVHOIDV6WUR])ULHGEHUJDQGQRRWKHUSHUVRQ

                   6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWUHTXLUHV6WUR])ULHGEHUJ

       WRVHDUFKIRUDQGSURGXFHHOHFWURQLFDOO\VWRUHGGRFXPHQWV LQFOXGLQJHPDLO IURPVRXUFHVWKDWDUHQRW

       UHDVRQDEO\DFFHVVLEOHEHFDXVHRIXQGXHEXUGHQRUFRVW

                   6WUR])ULHGEHUJREMHFWVWRHDFK5HTXHVWWRWKHH[WHQWWKDWLWUHTXLUHVGLVFORVXUHIURP

       ZKLFK6WUR])ULHGEHUJLVHQWLWOHGWRVHHNSURWHFWLRQGXHWRDQQR\DQFHHPEDUUDVVPHQWRSSUHVVLRQRU

       XQGXHEXUGHQRUH[SHQVH

                   6WUR] )ULHGEHUJ REMHFWVWRHDFK5HTXHVWWRWKHH[WHQWLWVHHNVWR LPSRVH XSRQ 6WUR]

       )ULHGEHUJ DQ REOLJDWLRQ WR SURYLGH GRFXPHQWV WKDW 6WUR] )ULHGEHUJ LV SUHYHQWHG IURP GLVFORVLQJ

       ZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQVRIRQHRUPRUHWKLUGSHUVRQV
        1213$57<6752=)5,('%(5*//&¶6                                              &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6            Entered: 02/24/21 04:14:33           Page 71
        68%32(1$                                  of 100
         
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 5 of 33

         

                     6WUR])ULHGEHUJREMHFWVWRDOOLQVWUXFWLRQVGHILQLWLRQVDQG5HTXHVWVWRWKHH[WHQWWKDW

        WKH\ FRQWDLQ HUURQHRXV IDFWXDO DOOHJDWLRQV RU FRQFOXVLRQV %\UHVSRQGLQJ WR WKHVH 5HTXHVWV 6WUR]

        )ULHGEHUJGRHVQRWDGPLWWKHWUXWKRIDQ\VXFKDOOHJDWLRQVRUFRQFOXVLRQV

                     6WUR])ULHGEHUJUHVSRQGVWRHDFK5HTXHVWEDVHGRQLWVSUHVHQWNQRZOHGJHDQG6WUR]

        )ULHGEHUJ UHVHUYHV WKH ULJKW WR DPHQG PRGLI\ RU VXSSOHPHQW WKHVH 5HVSRQVHV DQG 2EMHFWLRQV LI

        6WUR])ULHGEHUJOHDUQVRIQHZLQIRUPDWLRQ

                     6WUR])ULHGEHUJREMHFWVWRWKH,QVWUXFWLRQVDQG'HILQLWLRQVWRWKHWKHH[WHQWWKDWWKH\

        UHQGHU WKH 5HTXHVWV RYHUEURDG DQG XQGXO\ EXUGHQVRPH DQG ZRXOG UHTXLUH 6WUR] )ULHGEHUJ WR

        FRQGXFW DQ XQUHDVRQDEO\ EURDG VHDUFK WR ILQG UHVSRQVLYH GRFXPHQWV RQ WKH JURXQGV WKDW LW VHHNV

       GRFXPHQWV RU LQIRUPDWLRQ WKDW DUH QRW UHOHYDQW RU WKDW H[FHHG WKH VFRSH RI SHUPLVVLEOH GLVFRYHU\

       EHFDXVHWKH\DUHQRWQHFHVVDU\WRSURVHFXWHRUGHIHQGWKHFDVHDWEDUFRQVLGHULQJWKHLPSRUWDQFHRI

       WKH LVVXHV DW VWDNH LQ WKH FDVH WKH DPRXQW LQ FRQWURYHUV\ WKH SDUWLHV¶ UHODWLYH DFFHVV WR UHOHYDQW

       LQIRUPDWLRQ WKH SDUWLHV¶ UHVRXUFHV WKH LPSRUWDQFH RI WKH GLVFRYHU\ LQ UHVROYLQJ WKH LVVXHV DQG

       GLVSURSRUWLRQDWHEXUGHQRUH[SHQVHRIUHVSRQGLQJWRWKH5HTXHVWDVVWDWHG6WUR])ULHGEHUJIXUWKHU

       REMHFWV WR HDFK ,QVWUXFWLRQ 'HILQLWLRQ DQG 5HTXHVW WR WKH H[WHQW WKDW WKH\ SXUSRUW WR LPSRVH

       REOLJDWLRQVRQ6WUR])ULHGEHUJJUHDWHUWKDQWKRVHUHTXLUHGE\WKH)HGHUDO5XOHVRI&LYLO3URFHGXUHRU

       WKH &LYLO /RFDO 5XOHV RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 1RUWKHUQ 'LVWULFW RI &DOLIRUQLD

       6WUR] )ULHGEHUJ ZLOO FRPSO\ ZLWK WKH REOLJDWLRQV UHTXLUHG E\ WKHVH 5XOHV DQG /RFDO 5XOHV 6WUR]

       )ULHGEHUJ IXUWKHU REMHFWV WR WKH ,QVWUXFWLRQV WR WKH H[WHQW WKDW WKH\ SODFH XQGXO\ EXUGHQVRPH DQG

       FRVWO\ HOHFWURQLF ILOH IRUPDWWLQJ UHTXLUHPHQWV RQ 6WUR] )ULHGEHUJ¶V SURGXFWLRQ HIIRUWV RU WR WKH

       H[WHQWWKDWWKH\SXUSRUWWRUHTXLUHWKHSURGXFWLRQRIRULJLQDOGRFXPHQWV

                    7RWKHH[WHQWWKDW6WUR])ULHGEHUJDVVHUWVDVSHFLILFREMHFWLRQWRDSDUWLFXODU5HTXHVW

       6WUR])ULHGEHUJGRHVQRWWKHUHE\ZDLYHWKHVH*HQHUDO2EMHFWLRQV7RWKHH[WHQWWKDW6WUR])ULHGEHUJ

       REMHFWV WR D SDUWLFXODU 5HTXHVW EXW SURFHHGV WR UHVSRQG WR VDLG 5HTXHVW LQ ZKROH RU LQ SDUW 6WUR]

       )ULHGEHUJ GRHV QRW WKHUHE\ ZDLYHDQ\REMHFWLRQWRWKDW5HTXHVW6WUR])ULHGEHUJUHVHUYHVLWVRZQ

       ULJKWV DV ZHOO DV DQ\ ULJKWV RI DQ\ WKLUG SHUVRQ ZKR PD\ REMHFW WR WKH XVH RI DQ\ GRFXPHQWV RU

       LQIRUPDWLRQSURGXFHGLQUHVSRQVHWRDQ\5HTXHVWDVHYLGHQFH


        1213$57<6752=)5,('%(5*//&¶6                                                 &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6               Entered: 02/24/21 04:14:33            Page 72
        68%32(1$                                  of 100
         
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 6 of 33

         

                                                 63(&,),&2%-(&7,216

        5(48(67)25352'8&7,2112

                $OODJUHHPHQWVEHWZHHQ<28DQGDQ\'()(1'$17

        5(63216(725(48(67)25352'8&7,2112

                6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

        6WUR] )ULHGEHUJ LV SUHYHQWHG IURP GLVFORVLQJ ZLWKRXW WKH H[SUHVV ZULWWHQ SHUPLVVLRQ RI WKH

        GHIHQGDQWVLQWKHDERYHFDSWLRQHGDFWLRQ ³'HIHQGDQWV´ RUDQ\RWKHUUHOHYDQWWKLUGSHUVRQV ³7KLUG

        3HUVRQV´ 6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWLWVHHNVGRFXPHQWVHTXDOO\

        DYDLODEOH IURP SDUWLHV WR WKH DERYHFDSWLRQHG OLWLJDWLRQ  6WUR] )ULHGEHUJ IXUWKHU REMHFWV WR WKLV

       5HTXHVWWRWKHH[WHQWWKDWLWLVRYHUO\EURDGXQGXO\EXUGHQVRPHDQGQRWUHDVRQDEO\FDOFXODWHGWRWKH

       OHDGWRWKHGLVFRYHU\RIDGPLVVLEOHHYLGHQFHLQFOXGLQJWRWKHH[WHQWWKDWLWVHHNV³DOO´DJUHHPHQWV

       ZKLFK GR QRW UHODWH WR DQ\ RI WKH LVVXHV FODLPV DQG GHIHQVHV SUHVHQWHG LQ WKH DERYHFDSWLRQHG

       DFWLRQ  6WUR] )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI

       LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\

       RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQEHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

       IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVDQG6XEMHFWWRDQG

       ZLWKRXWZDLYLQJWKHVH6SHFLILFDQG*HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVV

       ZULWWHQ SHUPLVVLRQ RI 'HIHQGDQWV RU 7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQ

       SULYLOHJHG GRFXPHQWV UHVSRQVLYH WR WKLV 5HTXHVW WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\

       'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH ZRUN SURGXFW

       GRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

       5(48(67)25352'8&7,2112

               $OODJUHHPHQWVEHWZHHQ<28DQG/(9$1'2:6.,

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\ DYDLODEOH IURP SDUWLHV WR WKH DERYHFDSWLRQHG OLWLJDWLRQ RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJ
        1213$57<6752=)5,('%(5*//&¶6                                               &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6              Entered: 02/24/21 04:14:33           Page 73
        68%32(1$                                  of 100
         
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 7 of 33

         

        IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW LV RYHUO\ EURDG XQGXO\ EXUGHQVRPH DQG QRW

        UHDVRQDEO\FDOFXODWHGWRWKHOHDGWRWKHGLVFRYHU\RIDGPLVVLEOHHYLGHQFHLQFOXGLQJWRWKHH[WHQWWKDW

        LWVHHNV³DOO´DJUHHPHQWVZKLFKGRQRWUHODWHWRDQ\RIWKHLVVXHVFODLPVDQGGHIHQVHVSUHVHQWHGLQ

        WKHDERYHFDSWLRQHGDFWLRQ6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNV

        GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW

        GRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQEHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV

        6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVDQG

        6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

        REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

       SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

       E\ 'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH ZRUN SURGXFW

       GRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

       5(48(67)25352'8&7,2112

               $OO DJUHHPHQWV EHWZHHQ <28 DQG DQ\ 3(5621 5(*$5',1* /(9$1'2:6., /LRU

       5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 2772758&.,1*

       277202772RUWKH0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

       SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

       EHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJ

       GXSOLFDWLYH RI 5HTXHVW 1RV    DQG   6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG

       *HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU

       7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQSULYLOHJHG GRFXPHQWV UHVSRQVLYH WR WKLV


        1213$57<6752=)5,('%(5*//&¶6                                               &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6             Entered: 02/24/21 04:14:33           Page 74
        68%32(1$                                  of 100
         
               Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 8 of 33

         

        5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQE\'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\

        WKHDWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

        5(48(67)25352'8&7,2112

                  7KH³DJUHHPHQWZLWK'RQDKXHZKHUHE\6WUR]DJUHHGWRNHHSFRQILGHQWLDODOOLQIRUPDWLRQOHDUQHG

        IURP 0U /HYDQGRZVNL GXULQJ WKH FRXUVH RI LWV LQYHVWLJDWLRQ XQOHVV 0U /HYDQGRZVNL FRQVHQWHG WR

        VKDULQJWKDWLQIRUPDWLRQZLWKDQ\SHUVRQ´ UHIHUHQFHGLQSDUDJUDSKRIWKH0D\'HFODUDWLRQRI

        (ULF0)ULHGEHUJLQ6XSSRUWRI'HIHQGDQWV¶2SSRVLWLRQWR:D\PR¶V0RWLRQWR&RPSHODWWDFKHGKHUHWR

        DV([KLELW$ 

        5(63216(725(48(67)25352'8&7,2112

                 6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

       SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

       EHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJ

       GXSOLFDWLYH RI 5HTXHVW 1RV    DQG   6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG

       *HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU

       7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQSULYLOHJHG GRFXPHQWV UHVSRQVLYH WR WKLV

       5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQE\'HIHQGDQWVRU7KLUGSHUVRQVDVEHLQJSURWHFWHGE\

       WKHDWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

       5(48(67)25352'8&7,2112

                7KH ³HQJDJHPHQW OHWWHU´ WKURXJK ZKLFK ³6WUR] ZDV MRLQWO\ HQJDJHG E\ 0RUULVRQ  )RHUVWHU

           µ0R)R¶  RQ EHKDOI RI LWV FOLHQW 8EHU 7HFKQRORJLHV //& µ8EHU¶  DQG 2¶0HOYHQ\  0H\HUV //3

           µ200¶ RQEHKDOIRILWVFOLHQW2WWRPRWWR//& µ2WWRPRWWR¶ ´ UHIHUHQFHGLQSDUDJUDSKRIWKH0D\

        'HFODUDWLRQ RI (ULF 0 )ULHGEHUJ LQ 6XSSRUW RI 'HIHQGDQWV¶ 2SSRVLWLRQ WR :D\PR¶V 0RWLRQ WR

       &RPSHODWWDFKHGKHUHWRDV([KLELW$ DQGDOODWWDFKPHQWVH[KLELWVDSSHQGLFHVDQGDPHQGPHQWVWRWKH

       HQJDJHPHQWOHWWHU
        1213$57<6752=)5,('%(5*//&¶6                                               &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6             Entered: 02/24/21 04:14:33           Page 75
        68%32(1$                                  of 100
         
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 9 of 33

         

        5(63216(725(48(67)25352'8&7,2112

                6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

        6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

        RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

        HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

        WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

        SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

        EHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJ

        GXSOLFDWLYH RI 5HTXHVW 1RV    DQG   6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG

       *HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU

       7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQSULYLOHJHG GRFXPHQWV UHVSRQVLYH WR WKLV

       5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQE\'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\

       WKHDWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

       5(48(67)25352'8&7,2112

              7KH$XJXVWGXHGLOLJHQFHUHSRUW UHIHUHQFHGLQWKH0D\'HFODUDWLRQRI(ULF0

       )ULHGEHUJ LQ 6XSSRUW RI 'HIHQGDQWV¶ 2SSRVLWLRQ WR :D\PR¶V 0RWLRQ WR &RPSHO DWWDFKHG KHUHWR DV

       ([KLELW$ LQFOXGLQJDOOH[KLELWVDWWDFKPHQWVDQGDSSHQGLFHVWKHUHWR

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

       SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

       EHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJ

       GXSOLFDWLYH RI 5HTXHVW 1RV  DQG   6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO

       2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG

       3HUVRQVWRGRVR6WUR])ULHGEHUJZLOOSURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVW
        1213$57<6752=)5,('%(5*//&¶6                                               &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6             Entered: 02/24/21 04:14:33           Page 76
        68%32(1$                                  of 100
         
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 10 of 33

         

        WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\ 'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH

        DWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

        5(48(67)25352'8&7,2112

               $OO UHSRUWV RU DQDO\VHV SUHSDUHG E\ <28 IRU DQ\ '()(1'$17 5(*$5',1*

        /(9$1'2:6.,/LRU5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 

        2772 758&.,1* 277202772 *22*/( :$<02 RU WKH 0,6$335235,$7('

        0$7(5,$/6

        5(63216(725(48(67)25352'8&7,2112

                6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\ DYDLODEOH IURP SDUWLHV WR WKH DERYHFDSWLRQHG OLWLJDWLRQ 6WUR] )ULHGEHUJ IXUWKHU REMHFWV WR

       WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

       SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

       EHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJ

       GXSOLFDWLYH RI 5HTXHVW 1RV  DQG   6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO

       2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG

       3HUVRQVWRGRVR6WUR])ULHGEHUJZLOOSURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVW

       WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\ 'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH

       DWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

       5(48(67)25352'8&7,2112

              $OOUHSRUWVRUDQDO\VHVSUHSDUHGE\<28IRU/(9$1'2:6.,

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW
        1213$57<6752=)5,('%(5*//&¶6                                               &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6              Entered: 02/24/21 04:14:33           Page 77
        68%32(1$                                  of 100
         
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 11 of 33

         

        SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

        EHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJ

        GXSOLFDWLYH RI 5HTXHVW 1RV  DQG   6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO

        2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG

        3HUVRQVWRGRVR6WUR])ULHGEHUJZLOOSURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVW

        WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\ 'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH

        DWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

        5(48(67)25352'8&7,2112

                $OO '2&80(176 SURYLGHG WR <28 E\ '()(1'$176 /(9$1'2:6., /LRU 5RQ RU WKH

       ³WKUHH RWKHU HPSOR\HHV ZKR SDUWLFLSDWHG LQ WKH 6WUR] ,QYHVWLJDWLRQ UHYLHZ SURFHVV´ UHIHUHQFHG LQ

       SDUDJUDSKRIWKH0D\'HFODUDWLRQRI-RKQ)*DUGQHULQ6XSSRUWRI'HIHQGDQWV¶2SSRVLWLRQWR

       :D\PR¶V 0RWLRQ WR &RPSHO 3URGXFWLRQ RI :LWKKHOG 'RFXPHQWV DWWDFKHG KHUHWR DV ([KLELW % 

       5(*$5',1* /(9$1'2:6.,Ü /LRU 5RQ 2772 758&.,1* 277202772 *22*/(

       :$<02RUWKH0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

       SULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHWKHFRQVWLWXWLRQDORUVWDWXWRU\ULJKWRISULYDF\RUDQ\

       RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQEHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

       IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQG6XEMHFWWR

       DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW REWDLQV WKH

       H[SUHVV ZULWWHQ SHUPLVVLRQ RI 'HIHQGDQWV RU 7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH

       QRQSULYLOHJHG GRFXPHQWV UHVSRQVLYH WR WKLV 5HTXHVW WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\

       'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH ZRUN SURGXFW

       GRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ
        1213$57<6752=)5,('%(5*//&¶6                                               &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6              Entered: 02/24/21 04:14:33           Page 78
        68%32(1$                                  of 100
         
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 12 of 33

        

       5(48(67)25352'8&7,2112

              '2&80(176VXIILFLHQWWRVKRZWKHLGHQWLW\RIWKH³WKUHHRWKHUHPSOR\HHVZKRSDUWLFLSDWHGLQ

       WKH6WUR],QYHVWLJDWLRQUHYLHZSURFHVV´ UHIHUHQFHGLQSDUDJUDSKRIWKH0D\'HFODUDWLRQRI

       -RKQ ) *DUGQHU LQ 6XSSRUW RI 'HIHQGDQWV¶ 2SSRVLWLRQ WR :D\PR¶V 0RWLRQ WR &RPSHO 3URGXFWLRQ RI

       :LWKKHOG'RFXPHQWVDWWDFKHGKHUHWRDV([KLELW% 

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

      SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

      EHORQJLQJWR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJ

      GXSOLFDWLYHRI5HTXHVW1RVWRDQG6XEMHFWWRDQGZLWKRXWZDLYLQJWKHVH6SHFLILFDQG

      *HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU

      7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQSULYLOHJHG GRFXPHQWV UHVSRQVLYH WR WKLV

      5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQE\'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\

      WKHDWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

      5(48(67)25352'8&7,2112

             $OO'2&80(176DQG&20081,&$7,2165(*$5',1*WKHSXUSRUWHG³MRLQWGHIHQVHDQG

      FRPPRQ LQWHUHVW DJUHHPHQW´ UHIHUHQFHG LQ SDUDJUDSK  RI WKH 0D\   'HFODUDWLRQ RI (ULF 0

      )ULHGEHUJ LQ 6XSSRUW RI 'HIHQGDQWV¶ 2SSRVLWLRQ WR :D\PR¶V 0RWLRQ WR &RPSHO DWWDFKHG KHUHWR DV

      ([KLELW$ 

      5(63216(725(48(67)25352'8&7,2112

              6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

      6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

      RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR
        1213$57<6752=)5,('%(5*//&¶6                                              &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6           Entered: 02/24/21 04:14:33           Page 79
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 13 of 33

        

       WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

       SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

       EHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6XEMHFWWRDQGZLWKRXWZDLYLQJWKHVH

       6SHFLILFDQG*HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI

       'HIHQGDQWV RU 7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQSULYLOHJHG GRFXPHQWV

       UHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQE\6WUR])ULHGEHUJ'HIHQGDQWVRU

       7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHU

       DSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

       5(48(67)25352'8&7,2112

             7KHIRUHQVLFGDWDXQGHUO\LQJWKH³IRUHQVLFDQDO\VLV´<28GLGLQFRQQHFWLRQZLWKWKH$XJXVW

       GXH GLOLJHQFH UHSRUW UHIHUHQFHG LQ (QWU\ 1RV     DQG  RI 'HIHQGDQWV¶ 3ULYLOHJH /RJ

      $VVRFLDWHGZLWK0DUFK3URGXFWLRQRI'RFXPHQWVDWWDFKHGKHUHWRDV([KLELW& 

      5(63216(725(48(67)25352'8&7,2112

              6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

      6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

      RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWWRWKHH[WHQWWKDWLWLVRYHUO\EURDGXQGXO\EXUGHQVRPHDQGQRWUHDVRQDEO\FDOFXODWHGWR

      WKHOHDGWRWKHGLVFRYHU\RIDGPLVVLEOHHYLGHQFHLQFOXGLQJWRWKHH[WHQWWKDWLWVHHNVDOOIRUHQVLFGDWD

      ZKLFK GR QRW UHODWH WR DQ\ RI WKH LVVXHV FODLPV DQG GHIHQVHV SUHVHQWHG LQ WKH DERYHFDSWLRQHG

      DFWLRQ  6WUR] )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI

      LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH WKH

      FRQVWLWXWLRQDORUVWDWXWRU\ULJKWRISULYDF\RUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQEHORQJLQJ

      WR'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYH

      RI5HTXHVW1RVWRDQG6XEMHFWWRDQGZLWKRXWZDLYLQJWKHVH6SHFLILFDQG*HQHUDO

      2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG

      3HUVRQVWRGRVR6WUR])ULHGEHUJZLOOSURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVW


        1213$57<6752=)5,('%(5*//&¶6                                               &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6            Entered: 02/24/21 04:14:33            Page 80
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 14 of 33

        

       WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\ 'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH

       DWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

       5(48(67)25352'8&7,2112

              $OO'2&80(176DQG&20081,&$7,2165(*$5',1*WKH³IRUHQVLFDQDO\VLV´<28GLG

       LQFRQQHFWLRQZLWKWKH$XJXVWGXHGLOLJHQFHUHSRUW UHIHUHQFHGLQ(QWU\1RVDQGRI

       'HIHQGDQWV¶3ULYLOHJH/RJ$VVRFLDWHGZLWK0DUFK3URGXFWLRQRI'RFXPHQWVDWWDFKHGKHUHWRDV

       ([KLELW& 

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

      6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

      RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWWRWKHH[WHQWWKDWLWLVRYHUO\EURDGXQGXO\EXUGHQVRPHDQGQRWUHDVRQDEO\FDOFXODWHGWR

      WKHOHDGWRWKHGLVFRYHU\RIDGPLVVLEOHHYLGHQFHLQFOXGLQJWRWKHH[WHQWWKDWLWVHHNV³DOO´GRFXPHQWV

      DQGFRPPXQLFDWLRQVZKLFKGRQRWUHODWHWRDQ\RIWKHLVVXHVFODLPVDQGGHIHQVHVSUHVHQWHGLQWKH

      DERYHFDSWLRQHGDFWLRQ6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\

      EXUGHQVRPHEHFDXVHLWVHHNV³DOO´GRFXPHQWVDQGFRPPXQLFDWLRQVZKLFKZLOOLPSRVH³VLJQLILFDQW

      H[SHQVH´ RQ 6WUR] )ULHGEHUJ WR FRPSO\ ZLWK DV WKDW WHUP LV XVHG LQ 5XOH  G  % LL   $V WKH

      1LQWK &LUFXLW KHOG LQ Legal Voice v. Stormans Inc.  )G   WK &LU   5XOH

       G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFHZLWKDVXESRHQD

      LIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQWFRPSOLDQFHFRVWV

      LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR] )ULHGEHUJ IXUWKHU

      REMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGLVFORVXUHRILQIRUPDWLRQSURWHFWHGE\WKHDWWRUQH\

      FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

      EHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV

      5HTXHVW DV EHLQJ GXSOLFDWLYH RI 5HTXHVW 1R     WR  DQG   6XEMHFW WR DQG ZLWKRXW

      ZDLYLQJWKHVH6SHFLILFDQG*HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQ

      SHUPLVVLRQ RI 'HIHQGDQWV RU 7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQSULYLOHJHG
        1213$57<6752=)5,('%(5*//&¶6                                                &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6             Entered: 02/24/21 04:14:33            Page 81
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 15 of 33

        

       GRFXPHQWV UHVSRQVLYH WR WKLV 5HTXHVW WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\ 6WUR] )ULHGEHUJ

       'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH ZRUN SURGXFW

       GRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

       5(48(67)25352'8&7,2112

              $OO '2&80(176 DQG &20081,&$7,216 5(*$5',1* WKH ³GLUHFWLYHV IURP 0R)R DQG

       200UHJDUGLQJZKDWWRSLFVWRLQYHVWLJDWHDQGKRZ6WUR]VKRXOGLQYHVWLJDWHWKRVHWRSLFV´WKDW³0R)R

       SURYLGHG«WR6WUR]´ UHIHUHQFHGLQSDUDJUDSKRIWKH0D\'HFODUDWLRQRI(ULF0)ULHGEHUJLQ

       6XSSRUWRI'HIHQGDQWV¶2SSRVLWLRQWR:D\PR¶V0RWLRQWR&RPSHODWWDFKHGKHUHWRDV([KLELW$ 

       5(63216(725(48(67)25352'8&7,2112

              6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

      6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

      RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV 5HTXHVW DV RYHUO\ EURDG DQG XQGXO\ EXUGHQVRPH EHFDXVH LW VHHNV ³DOO´ GRFXPHQWV DQG

      FRPPXQLFDWLRQVZKLFKZLOOLPSRVH³VLJQLILFDQWH[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDVWKDW

      WHUPLVXVHGLQ5XOH G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.

      )G   WK &LU   5XOH  G  % LL  ³UHTXLUHV WKH GLVWULFW FRXUW WR VKLIW D QRQ

      SDUW\¶VFRVWRIFRPSOLDQFHZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHV

      WKHULJKWWRVHHNVLJQLILFDQWFRPSOLDQFHFRVWVLQFXUUHGLQKDYLQJWRUHVSRQGWRWKLV5HTXHVWWRWKH

      H[WHQW DSSOLFDEOH  6WUR] )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV

      GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW

      GRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU

      7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1R

      WRDQG6XEMHFWWRDQGZLWKRXWZDLYLQJWKHVH6SHFLILFDQG*HQHUDO2EMHFWLRQV

      DQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGR

      VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQSULYLOHJHG GRFXPHQWV UHVSRQVLYH WR WKLV 5HTXHVW WKDW DUH QRW

      WKHVXEMHFWRIDQDVVHUWLRQE\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\

      WKHDWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ
        1213$57<6752=)5,('%(5*//&¶6                                             &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6           Entered: 02/24/21 04:14:33          Page 82
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 16 of 33

        

       5(48(67)25352'8&7,2112

              $OO &20081,&$7,216 EHWZHHQ <28 DQG DQ\ '()(1'$17 5(*$5',1*

       /(9$1'2:6.,/LRU5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 

       2772 758&.,1* 277202772 *22*/( :$<02 RU WKH 0,6$335235,$7('

       0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVDQGWR

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

      5(48(67)25352'8&7,2112

             $OO   &20081,&$7,216             EHWZHHQ    <28      DQG   /(9$1'2:6.,           5(*$5',1*

      /(9$1'2:6.,/LRU5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 
        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 83
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 17 of 33

        

       2772 758&.,1* 277202772 *22*/( :$<02 RU WKH 0,6$335235,$7('

       0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

       ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ












        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 84
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 18 of 33

        

       5(48(67)25352'8&7,2112

              $OO&20081,&$7,216EHWZHHQ<28DQG/LRU5RQ5(*$5',1*/(9$1'2:6.,/LRU

       5RQ WKH '8( ',/,*(1&( 5(3257 RU WKH VXEMHFW PDWWHU GLVFXVVHG WKHUHLQ  2772 758&.,1*

       277202772*22*/(:$<02RUWKH0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ








        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 85
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 19 of 33

        

       5(48(67)25352'8&7,2112

              $OO &20081,&$7,216 EHWZHHQ <28 DQG 0255,621 5(*$5',1* /(9$1'2:6.,

       /LRU 5RQ WKH '8( ',/,*(1&( 5(3257 RU WKH VXEMHFW PDWWHU GLVFXVVHG WKHUHLQ  2772

       758&.,1*277202772*22*/(:$<02RUWKH0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ








        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 86
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 20 of 33

        

       5(48(67)25352'8&7,2112

              $OO&20081,&$7,216EHWZHHQ<28DQG2¶0(/9(1<5(*$5',1*/(9$1'2:6.,

       /LRU 5RQ WKH '8( ',/,*(1&( 5(3257 RU WKH VXEMHFW PDWWHU GLVFXVVHG WKHUHLQ  2772

       758&.,1*277202772*22*/(:$<02RUWKH0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ








        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 87
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 21 of 33

        

       5(48(67)25352'8&7,2112

              $OO &20081,&$7,216 EHWZHHQ <28 DQG '21$+8( 5(*$5',1* /(9$1'2:6.,

       /LRU 5RQ WKH '8( ',/,*(1&( 5(3257 RU WKH VXEMHFW PDWWHU GLVFXVVHG WKHUHLQ  2772

       758&.,1*277202772*22*/(:$<02RUWKH0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ








        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 88
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 22 of 33

        

       5(48(67)25352'8&7,2112

              $OO&20081,&$7,216EHWZHHQ<28DQG/(9,1(5(*$5',1*/(9$1'2:6.,/LRU

       5RQ WKH '8( ',/,*(1&( 5(3257 RU WKH VXEMHFW PDWWHU GLVFXVVHG WKHUHLQ  2772 758&.,1*

       277202772*22*/(:$<02RUWKH0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

      5(48(67)25352'8&7,2112

             $OO &20081,&$7,216 EHWZHHQ <28 DQG )HQZLFN                    :HVW //3 DQGRU 7HG :DQJ

      5(*$5',1* /(9$1'2:6., /LRU 5RQ WKH '8( ',/,*(1&( 5(3257 RU WKH VXEMHFW PDWWHU


        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 89
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 23 of 33

        

       GLVFXVVHG WKHUHLQ  2772 758&.,1* 277202772 *22*/( :$<02 RU WKH

       0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

       ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ












        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 90
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 24 of 33

        

       5(48(67)25352'8&7,2112

              $OO &20081,&$7,216 EHWZHHQ <28 DQG 2JQHQ 6WRMDQRYVNL 5(*$5',1*

       /(9$1'2:6.,/LRU5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 

       2772 758&.,1* 277202772 *22*/( :$<02 RU WKH 0,6$335235,$7('

       0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ






        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 91
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 25 of 33

        

       5(48(67)25352'8&7,2112

              $OO&20081,&$7,216EHWZHHQ<28DQG'RXJ0DQGHOO5(*$5',1*/(9$1'2:6.,

       /LRU 5RQ WKH '8( ',/,*(1&( 5(3257 RU WKH VXEMHFW PDWWHU GLVFXVVHG WKHUHLQ  2772

       758&.,1*277202772*22*/(:$<02RUWKH0,6$335235,$7('0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

      5(48(67)25352'8&7,2112

             $OO   &20081,&$7,216            EHWZHHQ     <28     DQG   0DXUHHQ     'RUQH\    5(*$5',1*

      /(9$1'2:6.,/LRU5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 


        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33            Page 92
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 26 of 33

        

       2772 758&.,1* 277202772 *22*/( :$<02 RU WKH 0,6$335235,$7('

       0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

       ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQGWR 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ












        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 93
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 27 of 33

        

       5(48(67)25352'8&7,2112

              $OO &20081,&$7,216 EHWZHHQ <28 DQG *&$ /DZ 3DUWQHUV //3 5(*$5',1*

       /(9$1'2:6.,/LRU5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 

       2772 758&.,1* 277202772 *22*/( :$<02 RU WKH 0,6$335235,$7('

       0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHU REMHFWV WR WKLV 5HTXHVW DV EHLQJ GXSOLFDWLYH RI 5HTXHVW 1RV    WR   DQG 

      6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW

      REWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG3HUVRQVWRGRVR6WUR])ULHGEHUJZLOO

      SURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQ

      E\6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJH

      ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

      5(48(67)25352'8&7,2112

             $OO &20081,&$7,216 EHWZHHQ <28 DQG 7<72 DQGRU 2',1 :$9( 5(*$5',1*

      /(9$1'2:6.,/LRU5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 
        1213$57<6752=)5,('%(5*//&¶6                                                &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6             Entered: 02/24/21 04:14:33            Page 94
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 28 of 33

        

       2772 758&.,1* 277202772 *22*/( :$<02 RU WKH 0,6$335235,$7('

       0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

       WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

       ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVWRDQG6XEMHFW

      WRDQGZLWKRXWZDLYLQJWKHVH6SHFLILFDQG*HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKH

      H[SUHVV ZULWWHQ SHUPLVVLRQ RI 'HIHQGDQWV RU 7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH

      QRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQE\6WUR]

      )ULHGEHUJ 'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH ZRUN

      SURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ












        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 95
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 29 of 33

        

       5(48(67)25352'8&7,2112

              $OO &20081,&$7,216 EHWZHHQ <28 RQ WKH RQH KDQG DQG 328&+ +2/',1*6

       '2*:22' /($6,1* DQGRU $33$5$7( ,17(51$7,21$/ RQ WKH RWKHU 5(*$5',1*

       /(9$1'2:6.,/LRU5RQWKH'8(',/,*(1&(5(3257 RUWKHVXEMHFWPDWWHUGLVFXVVHGWKHUHLQ 

       2772 758&.,1* 277202772 *22*/( :$<02 RU WKH 0,6$335235,$7('

       0$7(5,$/6

       5(63216(725(48(67)25352'8&7,2112

               6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

      RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWDVRYHUO\EURDGDQGXQGXO\EXUGHQVRPHEHFDXVHLWVHHNV³DOO´FRPPXQLFDWLRQVZKLFK

      ZLOO LPSRVH ³VLJQLILFDQW H[SHQVH´RQ6WUR])ULHGEHUJWRFRPSO\ZLWKDV WKDW WHUP LVXVHGLQ5XOH

       G  % LL $VWKH1LQWK&LUFXLWKHOGLQLegal Voice v. Stormans Inc.)G WK

      &LU 5XOH G  % LL ³UHTXLUHVWKHGLVWULFWFRXUWWRVKLIWDQRQSDUW\¶VFRVWRIFRPSOLDQFH

      ZLWKDVXESRHQDLIWKRVHFRVWVDUHVLJQLILFDQW´6WUR])ULHGEHUJUHVHUYHVWKHULJKWWRVHHNVLJQLILFDQW

      FRPSOLDQFH FRVWV LQFXUUHG LQ KDYLQJ WR UHVSRQG WR WKLV 5HTXHVW WR WKH H[WHQW DSSOLFDEOH  6WUR]

      )ULHGEHUJ IXUWKHU REMHFWV WR WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ

      SURWHFWHGE\WKHDWWRUQH\FOLHQWSULYLOHJHWKHDWWRUQH\ZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOH

      SULYLOHJHRUSURWHFWLRQEHORQJLQJWR6WUR])ULHGEHUJ'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJ

      IXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI5HTXHVW1RVDQGWR6XEMHFWWR

      DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO 2EMHFWLRQV DQG RQO\ WR WKH H[WHQW LW REWDLQV WKH

      H[SUHVV ZULWWHQ SHUPLVVLRQ RI 'HIHQGDQWV RU 7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH

      QRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQE\6WUR]

      )ULHGEHUJ 'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH ZRUN

      SURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ




        1213$57<6752=)5,('%(5*//&¶6                                            &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6          Entered: 02/24/21 04:14:33           Page 96
        68%32(1$                                  of 100
        
             Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 30 of 33

        

       5(48(67)25352'8&7,2112

                 $OOLQYRLFHVVXEPLWWHGWRDQ\'()(1'$17LQFRQQHFWLRQZLWKWKH0DUFK(QJDJHPHQW/HWWHU

           ([KLELW  WR WKH 0D\   'HFODUDWLRQ RI (ULF $ 7DWH LQ 6XSSRUW RI 'HIHQGDQWV¶ 2SSRVLWLRQ WR

       :D\PR¶V0RWLRQWR&RPSHODWWDFKHGKHUHWRDV([KLELW' 

       5(63216(725(48(67)25352'8&7,2112

                  6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

       6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

       RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

       HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

      SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

      EHORQJLQJ WR 'HIHQGDQWV RU 7KLUG 3HUVRQV  6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG

      *HQHUDO2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU

      7KLUG 3HUVRQV WR GR VR 6WUR] )ULHGEHUJ ZLOO SURGXFH QRQSULYLOHJHG GRFXPHQWV UHVSRQVLYH WR WKLV

      5HTXHVWWKDWDUHQRWWKHVXEMHFWRIDQDVVHUWLRQE\'HIHQGDQWVRU7KLUG3HUVRQVDVEHLQJSURWHFWHGE\

      WKHDWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

      5(48(67)25352'8&7,2112

                $Q\³RULJLQDOPDWHULDOVSURYLGHGE\&OLHQWRU8EHURU2WWRPRWWRWR6WUR])ULHGEHUJ´ UHIHUHQFHG

      LQ ([KLELW  WR WKH 0D\   'HFODUDWLRQ RI (ULF $ 7DWH LQ 6XSSRUW RI 'HIHQGDQWV¶ 2SSRVLWLRQ WR

      :D\PR¶V0RWLRQWR&RPSHODWWDFKHGKHUHWRDV([KLELW' 

      5(63216(725(48(67)25352'8&7,2112

                 6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

      6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

      RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV5HTXHVWWRWKHH[WHQWWKDWLWLVRYHUO\EURDGXQGXO\EXUGHQVRPHDQGQRWUHDVRQDEO\FDOFXODWHGWR

      WKH OHDG WR WKH GLVFRYHU\ RI DGPLVVLEOH HYLGHQFH LQFOXGLQJ WR WKH H[WHQW WKDW LW VHHNV ³>D@Q\´

      PDWHULDOV ZKLFK GR QRW UHODWH WR DQ\ RI WKH LVVXHV FODLPV DQG GHIHQVHV SUHVHQWHG LQ WKH DERYH
        1213$57<6752=)5,('%(5*//&¶6                                                  &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6               Entered: 02/24/21 04:14:33           Page 97
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 31 of 33

        

       FDSWLRQHGDFWLRQ6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGLVFORVXUH

       RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH WKH

       FRQVWLWXWLRQDORUVWDWXWRU\ULJKWWRSULYDF\RUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQEHORQJLQJ

       'HIHQGDQWVRU7KLUG3HUVRQV6WUR])ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWDVEHLQJGXSOLFDWLYHRI

       5HTXHVW 1RV     DQG   6XEMHFW WR DQG ZLWKRXW ZDLYLQJ WKHVH 6SHFLILF DQG *HQHUDO

       2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG

       3HUVRQVWRGRVR6WUR])ULHGEHUJZLOOSURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVW

       WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\ 'HIHQGDQWV DV EHLQJ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

       SULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

      5(48(67)25352'8&7,2112

             '2&80(176 VXIILFLHQW WR VKRZ DQ\ ³RULJLQDO PDWHULDOV SURYLGHG E\ &OLHQW RU 8EHU RU

      2WWRPRWWRWR6WUR])ULHGEHUJ´WKDWZHUHGHVWUR\HGE\<28SXUVXDQWWRWKH³5HWXUQRI&OLHQW0DWHULDOV´

      SURYLVLRQRQSDJHRIWKH0DUFK(QJDJHPHQW/HWWHU ([KLELWWRWKH0D\'HFODUDWLRQRI(ULF

      $7DWHLQ6XSSRUWRI'HIHQGDQWV¶2SSRVLWLRQWR:D\PR¶V0RWLRQWR&RPSHODWWDFKHGKHUHWRDV([KLELW

      ' 

      5(63216(725(48(67)25352'8&7,2112

              6WUR])ULHGEHUJREMHFWVWRWKLV5HTXHVWWRWKHH[WHQWWKDWLWVHHNVGRFXPHQWVDQGLQIRUPDWLRQ

      6WUR])ULHGEHUJLVSUHYHQWHGIURPGLVFORVLQJZLWKRXWWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWV

      RU 7KLUG 3HUVRQV  6WUR] )ULHGEHUJIXUWKHUREMHFWVWRWKLV5HTXHVWWRWKH H[WHQWLW VHHNVGRFXPHQWV

      HTXDOO\DYDLODEOH IURP SDUWLHV WR WKHDERYHFDSWLRQHGOLWLJDWLRQ6WUR])ULHGEHUJIXUWKHU REMHFWVWR

      WKLV 5HTXHVW WR WKH H[WHQW WKDW LW VHHNV GLVFORVXUH RI LQIRUPDWLRQ SURWHFWHG E\ WKH DWWRUQH\FOLHQW

      SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU SURWHFWLRQ

      EHORQJLQJ'HIHQGDQWVRU7KLUG3HUVRQV6XEMHFWWRDQGZLWKRXWZDLYLQJWKHVH6SHFLILFDQG*HQHUDO

      2EMHFWLRQVDQGRQO\WRWKHH[WHQWLWREWDLQVWKHH[SUHVVZULWWHQSHUPLVVLRQRI'HIHQGDQWVRU7KLUG

      3HUVRQVWRGRVR6WUR])ULHGEHUJZLOOSURGXFHQRQSULYLOHJHGGRFXPHQWVUHVSRQVLYHWRWKLV5HTXHVW

      WKDW DUH QRW WKH VXEMHFW RI DQ DVVHUWLRQ E\ 'HIHQGDQWV RU 7KLUG 3HUVRQV DV EHLQJ SURWHFWHG E\ WKH

      DWWRUQH\FOLHQWSULYLOHJHZRUNSURGXFWGRFWULQHRUDQ\RWKHUDSSOLFDEOHSULYLOHJHRUSURWHFWLRQ

              
        1213$57<6752=)5,('%(5*//&¶6                                              &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6            Entered: 02/24/21 04:14:33           Page 98
        68%32(1$                                  of 100
        
            Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 32 of 33

        

       '$7('-XQH                             .,5./$1' (//,6//3
                                                          
                                                         
                                                         /s/ Robert B. Ellis, P.C.
                                                         5REHUW%(OOLV3& pro hac vice
                                                         IRUWKFRPLQJ 
                                                          .,5./$1' (//,6//3
                                                         1RUWK/D6DOOH6WUHHW
                                                          &KLFDJR,OOLQRLV
                                                         7HOHSKRQH  
                                                          )DFVLPLOH  
                                                         (PDLOUHOOLV#NLUNODQGFRP
                                                          
                                                         .HYLQ.&KDQJ 6%1 
                                                          .,5./$1' (//,6//3
                                                         &DOLIRUQLD6WUHHW
                                                          6DQ)UDQFLVFR&DOLIRUQLD
                                                        7HOHSKRQH  
                                                          )DFVLPLOH  
                                                        (PDLONHYLQFKDQJ#NLUNODQGFRP
        
      
        































        1213$57<6752=)5,('%(5*//&¶6                                       &$6(12&9:+$
        5(63216(6$1'
     Case: 20-03050 2%-(&7,21672
                        Doc# 129-5 :$<02  //&¶02/24/21
                                        Filed:   6        Entered: 02/24/21 04:14:33         Page 99
        68%32(1$                                  of 100
        
         Case 3:17-cv-00939-WHA Document 570-3 Filed 06/08/17 Page 33 of 33

     

                                       &(57,),&$7(2)6(59,&(

             ,+(5(%<&(57,)<WKDWRQ-XQH,FDXVHGDWUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJ

    1213$57< 6752= )5,('%(5* //&¶6 5(63216(6 72 3/$,17,)) :$<02 //&¶6

    68%32(1$ 72 352'8&( '2&80(176 ,1)250$7,21 25 2%-(&76 25 72 3(50,7

    ,163(&7,21 2) 35(0,6(6 ,1 $ &,9,/ $&7,21 WR EH VHUYHG YLD PDLO DQG HOHFWURQLF PDLO

    XSRQ
              
             &KDUOHV.9HUKRHYHQ
             'DYLG$3HUOVRQ
              &DOLIRUQLD6WUHHWQG)ORRU
             6DQ)UDQFLVFR&$
              THZD\PR#TXLQQHPDQXHOFRP
                                                        
                                                          /s/ Kevin K. Chang
                                                        .HYLQ.&KDQJ
   

































 Case: 20-03050 6(59,&(
    &(57,),&$7(2) Doc# 129-5       Filed: 02/24/21 Entered: 02/24/21 04:14:33
                                                                          &$6(12Page   100
                                                                                     &9:+$
                                                of 100 
                                                        
